ICJ_035_AerialIndicent1955_ISR_BGR_1959-05-26_JUD_01_PO_03_FR.txt. 156

OPINION DISSIDENTE COLLECTIVE
DE SIR HERSCH LAUTERPACHT, M. WELLINGTON KOO
ET SIR PERCY SPENDER
[Traduction ]

Le paragraphe 5 de l’article 36 du Statut de la présente Cour
s'exprime comme suit:

«Les déclarations faites en application de l’article 36 du Statut
de la Cour permanente de Justice internationale pour une durée
qui n’est pas encore expirée seront considérées, dans les rapports
entre parties au présent Statut, comme comportant acceptation
de la juridiction obligatoire de la Cour internationale de Justice
pour la durée restant à courir d’après ces déclarations et confor-
mément à leurs termes. »

Le 29 juillet 1927, la Bulgarie a accepté purement et simplement,
pour une durée illimitée, la juridiction de la Cour permanente de
Justice internationale, en vertu de l’article 36, paragraphe 2, du
Statut de celle-ci. Le 14 décembre 1955, la Bulgarie est devenue
Membre des Nations Unies et partie au Statut de la présente Cour.
Conformément au paragraphe 5 de l’article 36, tel qu'il est cité
plus haut, les deux conditions suivantes doivent être remplies
pour que les déclarations d'acceptation se référant à la Cour per-
manente soient transférées à la Cour internationale de Justice: 1)
l'État déclarant doit devenir partie au Statut de la Cour inter-
nationale de Justice; 2) sa déclaration doit être «s#il} in force »,
c’est-à-dire que la durée pour laquelle elle a été faite doit n'être
pas expirée. Du fait de ces conditions, les obligations résultant de
la déclaration faite par ta Bulgarie le 29 juillet 1921 ont été transférées
à la Cour internationale de Justice le 14 décembre 1955, lorsque
ce pays est devenu partie au Statut de la Cour internationale de
Justice. Ce jour-là, le paragraphe 5 est devenu applicable à la
Bulgarie. À notre avis, au regard de cette disposition, la Cour,
contrairement aux conclusions de la première exception préliminaire
du Gouvernement de la Bulgarie, est compétente pour statuer sur
la requête présentée à la Cour par le Gouvernement d'Israël, en se
fondant sur sa déclaration d'acceptation du 17 octobre 1956.

Aux conditions expresses, énoncées plus haut, du paragraphe 5
de l’article 36 du Statut, le présent arrêt de la Cour ajoute deux
autres conditions: 1) l’État déclarant doit avoir participé à la
Conférence de San Francisco; 2) l’État déclarant doit être devenu
partie au Statut de la présente Cour avant la date de la dissolution
de la Cour permanente, à savoir avant le 18 avril 1946. Ni l’une
ni l’autre de ces deux conditions n’ayant été remplies dans le cas
de la Bulgarie, la Cour a jugé que les obligations résultant de la
déclaration d'acceptation faite par elle en 1927 n’ont pas été trans-
férées à la Cour internationale de Justice lorsque la Bulgarie est

33
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) 157

devenue partie au Statut de celle-ci en 1955 et que, par conséquent,
la Cour est sans compétence aux termes de cette déclaration. Nous
regrettons de ne pouvoir nous rallier à l’arrêt de la Cour fondé
sur le texte d’un article du Statut ainsi amendé et élargi.

+
* *

La première exception préliminaire du Gouvernement de la
Bulgarie, telle qu’elle a été énoncée dans les exceptions préliminaires
écrites et au cours de la procédure orale, se fonde exclusivement sur
la thèse d’après laquelle la déclaration d'acceptation bulgare de
1921 serait définitivement et irrévocablement devenue caduque le
18 avril 1946, c’est-à-dire à la date où la Cour permanente de Justice
internationale a été dissoute, et que par conséquent on ne pourrait
légitimement soutenir qu’elle était « std in force » (encore en vigueur)
quand la Bulgarie est devenue partie au Statut en vertu de son
admission aux Nations Unies.

Le principal argument invoqué à ce propos par le Gouvernement
de la Bulgarie et admis par la Cour est que la déclaration d’accep-
tation bulgare de 1921, étant indissolublement rattachée au Statut
de la Cour permanente, a cessé d’exister lors de la dissolution de
cette Cour le 18 avril 1946, à moins qu'avant cette date l’État
déclarant ne soit devenu partie au Statut de la Cour internationale
de Justice. D’après cette thèse, les mots « which are still in force »
étaient destinés à viser non pas la question de l'expiration de la
durée pour laquelle la déclaration avait été faite, mais une question
toute différente, à savoir l'éventualité de la dissolution de la Cour
permanente. Suivant cette interprétation, les déclarations des États
qui sont devenus parties au Statut après le 18 avril 1946 avaient
cessé d’être en vigueur, avec pour conséquence qu'après cette date
elles ne rentraient plus dans le domaine d’application du paragra-
phe 5 de l’article 36. C’est en se référant aux effets ainsi énoncés de
la dissolution de la Cour permanente que le Gouvernement de la
Bulgarie a prétendu que les mots «which are still in force » n’ont
pas le sens qui leur est normalement attribué à propos de la validité
des engagements internationaux. D’ordinaire, ces mots s'appliquent
à des instruments qui ne sont pas arrivés à expiration en vertu soit
d’une dénonciation, soit de la caducité résultant de l'échéance du
terme prévu dans l’instrument.

Sur ce texte du paragraphe 5 de l’article 36, la thèse principale
du Gouvernement de la Bulgarie a greffé un texte nouveau. Le
Gouvernement de la Bulgarie a soutenu en fait que la Cour devait
omettre du texte de l’article 36, paragraphe 5, les mots « which are
still in force » (pour une durée qui n’est pas encore expirée) et les
remplacer par d’autres mots. Il a été soutenu que la Cour devait
lire le passage pertinent de l’article 36, paragraphe 5, de la manière
suivante: « Les déclarations faites en application de l’article 36 du

34
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) 158

Statut de la Cour permanente seront considérées, dans les rapports
entre parties au présent Statut qui en seront devenues parties avant
la dissolution de cette Cour, comme comportant acceptation de la
juridiction obligatoire de la Cour internationale de Justice.» Nous
ne pouvons accepter cet amendement d’une disposition claire du
Statut, et cela pour deux raisons: la première est que l’interprétation
ainsi invoquée est contraire aux termes clairs du paragraphe 5; la
deuxième est que cette interprétation est contraire au but manifeste
de cette disposition. Nous examinerons séparément ces deux aspects
de l'interprétation du paragraphe 5.

*k
* *

La question essentielle posée par la première exception prélimi-
naire de la Bulgarie est de savoir si la déclaration bulgare du 29
juillet 1921, acceptant la juridiction obligatoire de la Cour perma-
nente de Justice internationale, est toujours valable et en vigueur,
au sens de l’article 36, paragraphe 5, du Statut de la présente Cour.
Tl s’agit de déterminer le véritable sens de ce paragraphe, à la fois
dans son propre contexte et dans celui du Statut et de la Charte
des Nations Unies.

Bien que les conclusions de la présente opinion se fondent sur
le texte de l’article 36, paragraphe 5, il est utile de rappeler, par
référence au but avoué de cette disposition, l’origine historique de
la création de la Cour internationale de Justice.

Quoique l'établissement de la Cour internationale de Justice
et la dissolution de la Cour permanente fussent deux actes distincts,
ils étaient étroitement liés l’un à l’autre par l'intention commune
d'assurer, autant que possible, la continuité de l’administration de
la justice internationale. Par sa résolution du 18 avril 1946,
l’Assemblée de la Société des Nations s’est expressément référée
à l’article 92 de la Charte des Nations Unies, qui prévoit la création
d'une Cour internationale de Justice comme organe judiciaire
principal des Nations Unies, et à la résolution de la Commission
préparatoire des Nations Unies du 18 décembre 1945, déclarant
quelle accueillerait avec faveur les mesures appropriées que la
Société des Nations pourrait prendre en vue de la dissolution de
la Cour permanente de Justice internationale.

La dissolution de la Cour permanente n'était pas un acte de
liquidation ordinaire, ayant pour effet de faire disparaître tout ce
qui se rapportait à cette Cour, par suite de la disparition de celle-ci.
Tandis que différentes considérations poussaient à la dissolution
de la Cour permanente et à la création de la Cour internationale
de Justice, on était généralement d’accord sur l'identité de fond
de ces deux organes. En particulier, tous les efforts ont été faits
pour assurer la continuité de l’administration de la justice inter-
nationale. La résolution adoptée par la Cour permanente à sa
séance de clôture, tenue à La Haye à la fin d’octobre 1945, déclare:

35
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) 159

«La Cour permanente de Justice internationale attache la plus
grande importance au principe de la continuité dans l’administra-
tion de la justice internationale. Aussi désire-t-elle, dans toute la
mesure du possible, faciliter l’inauguration de la Cour internationale
de Justice, organisme qui, a la Conférence de San Francisco, a
été qualifié de «successeur de la Cour ». » (7. C. J. Yearbook,
1946-1947, p. 26.) Il n’est pas sans signification que la Cour inter-
nationale de Justice ait été inaugurée à La Haye le 18 avril 1946
— un jour avant que la résolution de la Société des Nations
portant dissolution de la Cour permanente ait pris effet. Le rapport
du comité 1 de la commission IV de la Conférence de San Fran-
cisco sur l’organe judiciaire avait antérieurement déclaré ce
qui suit:

«La constitution d’une nouvelle Cour n’interrompra pas la
continuité avec le passé. Non seulement le Statut de cette Cour
aura pour base celui de l’ancienne, mais encore ce fait sera
expressément mentionné dans la Charte. D’une maniére générale
la Cour nouvelle sera dotée de la même organisation que l’an-
cienne, et les dispositions relatives à sa compétence suivront de
très près celles de l’ancien Statut... Les articles du nouveau Statut
porteront les mêmes numéros que les articles correspondants de
l’ancien, ce qui facilitera le recours aux précédents établis sous
l'empire de ce dernier.

Dans un certain sens, par conséquent, la nouvelle Cour doit
être considérée comme le successeur de celle qu'elle remplacera.
Le nouveau Statut y fera explicitement allusion, notamment dans
ses articles 36, alinéa 4 [devenu par la suite alinéa 5], et 37.»
(Documents de la Conférence des Nations Unies sur l’organisation
internationale, t. 13, pp. 418-419.)

Le passage cité montre clairement que si certaines considérations
appelaient la création d’une nouvelle Cour, celle-ci devait étre, au
fond, une continuation de la Cour permanente. Il ne fallait pas
que les modifications formelles et, en fait, insignifiantes apportées
par le Statut de la nouvelle Cour pussent faire obstacle à la reprise
par la Cour internationale de la juridiction obligatoire, telle qu’elle
existait alors, de la Cour permanente. On envisageait précisément
que la continuité des deux Cours trouverait son expression dans
la reconnaissance de la continuité de la juridiction obligatoire
telle qu’elle existait alors. Il eût été difficile d'employer des termes
plus nets que ceux-ci: « Le nouveau Statut y [à cette succession]
fera explicitement allusion... »

En fait, l'étude des procès-verbaux de la Conférence montre
que la volonté d’assurer la continuité des deux Cours se rattachait
étroitement à la question de la juridiction obligatoire de la nouvelle:
Cour d’une manière directement pertinente pour l'interprétation
du paragraphe 5 de l’article 36.

La discussion au sein du comité de juristes de Washington et
du comité 1 de la commission IV de la Conférence de San Fran-

36.
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) 160

cisco, sur la question de la juridiction de la nouvelle Cour, avait
révélé que la tendance prépondérante était en faveur de la juri-
diction obligatoire. Le comité de juristes, considérant que la
question de la juridiction obligatoire présentait un caractère
politique, n’a pas pris de décision à ce sujet. Mais, dans son rapport
définitif, il a présenté un choix de textes — l’un laissant l’accepta-
tion de la juridiction obligatoire en matière de différends d'ordre
juridique à la libre décision de chaque État partie au Statut,
lautre prévoyant l'acceptation immédiate de cette juridiction
obligatoire par toutes les parties au Statut.

A San Francisco, le comité 1 de la commission IV était saisi
de ces deux textes, ainsi que de quelques autres propositions.
Sous réserve de quelques variantes, ces propositions étaient toutes
en faveur de la juridiction obligatoire de la nouvelle Cour. Les
longs débats qui ont eu lieu ont montré l'existence d’un courant
prépondérant à l’appui de la reconnaissance immédiate, par
l’ensemble des membres de la nouvelle organisation internationale,
du principe de la juridiction obligatoire de la Cour. Le représentant
du Royaume-Uni poussait à l’adoption d'un compromis à intro-
duire dans le Statut entre les tenants de la juridiction obligatoire
et ses adversaires. I] a déclaré: « Si le comité décide de conserver
la clause facultative, il pourrait prévoir la prolongation de la
validité des adhésions actuelles.» Un sous-comité a été « chargé de
rechercher une formule acceptable ». Ce sous-comité a présenté le
texte actuel du paragraphe 5 de l’article 36 du Statut.

En fait, aux mêmes séances, dans les mêmes discours, dans les
mêmes rapports on a traité les deux questions — la prolongation
de la juridiction obligatoire existante, dans les termes prévus au
paragraphe 5 de l’article 36 (ainsi qu’à l’article 37), et la question
générale de la juridiction obligatoire — comme deux aspects d’une
même question plus large. Cela ressort clairement des documents
contenant les comptes rendus de la dix-septième séance du
comité IV/r (Documents de la Conférence, t. 13, pp. 256-260, et
en particulier du compte rendu du sous-comité sur l’article 36
du comité IV/1, pp. 562-564).

Il est donc clair que le but du paragraphe 5 était de prévoir
«la prolongation de la validité des adhésions actuelles » à la dispo-
sition facultative. Loin de penser qu’une quelconque des déclara-
tions d’acceptation existant alors dit disparaître à la dissolution de
la Cour permanente, les auteurs du paragraphe 5 envisageaient le
maintien du groupe tout entier des déclarations d'acceptation qui
n'étaient pas encore expirées et conformément à leurs termes,
sans tenir compte de la dissolution de la Cour permanente. Cette
intention s’exprimait dans les termes les plus larges possibles,
destinés à éliminer toute difficulté juridique réelle ou apparente:
«les déclarations … seront considérées, dans les rapports entre
parties au présent Statut, comme comportant acceptation de la
juridiction obligatoire de la Cour internationale de Justice ». Et,

37
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) 161

comme on le verra plus loin dans la présente opinion, il n’y a
aucune preuve indiquant que l'intention des auteurs du para-
graphe 5 fût d’en limiter l’application aux Etats ayant participé
à la Conférence de San Francisco et devenus Membres originaires
des Nations Unies, tels qu’ils sont définis à l’article 3 de la Charte.
Tl est légitime de soutenir que le résultat du compromis réalisé
à la Conférence et incorporé dans le paragraphe 5 ne saurait être
amenuisé par voie d'interprétation du texte clair et sans réserve
du paragraphe 5 de l’article 36 du Statut.

*
* *
Nous examinerous tout d’abord en les interprétant — aussi
bien en eux-mémes que dans leur contexte — les termes per-

tinents de l’article 36, paragraphe 5, eu égard à la thèse de
la Bulgarie d’après laquelle les mots « which are still in force »
contenus dans ce paragraphe 5 se réfèrent à l'existence de la
Cour permanente et ne s'appliquent par conséquent pas à la
déclaration de la Bulgarie qui, a-t-on fait valoir, a cessé d'exister
à la dissolution de la Cour permanente. Nous montrerons dans la
suite de la présente opinion que le maïntien ou la rupture du
lien entre la déclaration et l'existence de la Cour permanente
est sans pertinence étant donné l’objet clair du paragraphe 5.
Nous traiterons à présent de l'interprétation des termes en question
en tant que tels. Nous considérons que les mots « which are still
tn force », lorsqu'on les prend dans le contexte de l’ensemble du
paragraphe, peuvent uniquement signifier, et sont destinés à
signifier, que sont exclues quelque quatorze déclarations d’accep-
tation de la juridiction obligatoire de la Cour permanente déjà
expirées et que sont inclues, indépendamment de la continuation
ou de la dissolution de la Cour permanente, toutes les déclarations
dont la durée n’est pas expirée. A la Conférence de San Francisco
étaient présents un certain nombre d’Etats qui avaient dans le
passé fait des déclarations d’acceptation qui, faute d’avoir été
renouvelées, étaient devenues caduques et n’étaient par conséquent
plus en vigueur. Tel était, par exemple, le cas des déclarations de
la Chine, de l'Égypte, de l’Éthiopie, de la France, de la Grèce,
du Pérou, de la Turquie et de la Vougoslavie. Il était clairement
nécessaire d’exclure ces États du domaine du paragraphe 5 en y
insérant l'expression « which are still in force ». Cette interprétation
est appuyée par le texte français, qui fait foi au même titre que
le texte anglais et est encore plus clair et indiscutable que celui-ci.
Les mots «pour une durée qui n’est pas encore expirée » doivent
être considérés comme déterminant le sens véritable du texte
anglais en question. Le fait que les textes chinois, russe et espagnol
de ce paragraphe se rapprochent de l'anglais ne contredit pas et
n’affaiblit pas le sens évident du texte français. Ces trois textes
ont été traduits de l’anglais, tandis que le texte français était

38
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) 162

celui de l’une des deux langues officielles adoptées à la Conférence
de San Francisco. Toutefois, si le texte français enlève tout doute
quant à la signification de ces termes, il n’y a pas non plus
effectivement de doute raisonnable à leur égard en ce qui concerne
le texte anglais. Il n’est pas question ici de donner la préférence
au texte français. Les deux textes ont le même sens. Le français
n'est que la traduction exacte de l’anglais tel qu’on l'entend
généralement ou plutôt, puisqu'il apparaît que la version définitive
a d’abord été formulée en français, le texte anglais n’est que la
traduction exacte du français.

Le Gouvernement bulgare a soutenu que la première version
française adoptée par le comité IV/1 — «déclarations qui sont
encore en vigueur » —- était la traduction fidèle du texte anglais;
que c’est à la demande de la délégation française qu’elle a été
changée pour aboutir au texte français actuel: « pour une durée
qui n’est pas encore expirée »; et que le représentant de la France
a expliqué au comité que les modifications dont il proposait
l'insertion ne portaient pas sur le fond mais étaient destinées à
améliorer la rédaction. La relation de ces modifications successives
est exacte, mais elle n’appuie pas l'argumentation en vue de
laquelle elle a été donnée. Il est à noter en effet que l’amendement
français a été proposé après l’adoption du texte du paragraphe
en question et approuvé sans opposition lors d’une réunion ulté-
rieure du comité. Aucune modification de fond n’a été apportée
au paragraphe pour la raison que le sens clair et sans ambiguïté
de l'amendement français a été entendu par l’ensemble du comité
comme correspondant également au véritable sens du texte anglais.
Le rapporteur du comité 1, qui présentait son rapport en anglais,
a déclaré au sujet de la question de l’article 36: « Un nouveau
paragraphe 4 [actuellement paragraphe 5] fut ensuite inséré en
vue de sauvegarder les déclarations non expirées (for periods of
time which are not expired) faites en application de l’article 36 de
l’ancien Statut et pour les considérer comme se rapportant à la
nouvelle Cour. » Il semble qu'il n’y ait pas eu de doute dans l'esprit
des membres du comité x quant au sens des mots « still in force »
dans le texte anglais. Le but de l’amendement français n’a pas
été d'obtenir une modification de fond mais seulement une clari-
fication.

Certes, une obligation internationale peut cesser d'exister pour
d’autres raisons que l'échéance du terme; elle peut, par exemple,
prendre fin par suite de l’accomplissement de son objet, de sa
dénonciation d’une manière prévue dans l’acte ou de sa dissolution
par consentement mutuel. Toutefois, ces divers modes de cessation
et d'extinction des obligations ne correspondent pas au sens admis
par l’usage du membre de phrase «which are still in force ». Il est
clair qu’ils ne correspondent pas à leur version française, laquelle
parle «d’une durée qui n’est pas encore expirée ». Le sens de
l'expression «which are still in force » est si bien établi en anglais

39
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) 163

qu'il n’a pas été jugé nécessaire dans le texte anglais de donner une
traduction littérale, mot à mot, du texte français. Les deux membres
de phrases visent, dans leur sens ordinaire, l'élément d'échéance du
terme — et non l'expiration par suite d’un événement extérieur tel
que la dissolution de la Cour permanente. L’argument d’après
lequel, bien que ces expressions se réfèrent ordinairement a l’élé-
ment de temps, on peut, à force d’ingéniosité, leur donner un sens
différent de leur sens ordinaire est peu convaincant.

On arrive au même résultat lorsque l’on considère les termes en
question en se référant a leur contexte dans les autres dispositions
de la Charte portant sur des matières analogues. Les mots « still in
force » ne peuvent, à défaut d'un texte exprès en sens contraire,
s’interpréter dans le paragraphe 5 avec un sens différent de celui qui
est évidemment le leur dans les articles 36, paragraphe 1, et 37 du
Statut — qui parlent l’un et l’autre des traités en vigueur. Aucune
des deux Parties n’a suggéré que ces dernières dispositions visent
la validité des traités en question sur la base d’un autre critère que
l’échéance du terme pour lequel ils ont été conclus. Nous ne pouvons
interpréter ces mots d’une manière qui non seulement est contraire
au sens admis par l'usage du texte anglais et aux termes explicites
du texte français qui a été rédigé en premier, mais encore s’écarte
du sens évident — et non contesté — des mêmes mots dans les
passages du Statut qui précèdent et qui suivent immédiatement.

Pour des raisons qui seront exposées plus en détail dans un
instant, on est mal fonde à soutenir que les déclarations faites
en vertu de l’article 36, paragraphe 2, du Statut de la Cour perma-
nente étaient indissolublement liées à ce Statut et sont, par consé-
quent, devenues inévitablement et définitivement caduques à la
dissolution de cette Cour, alors que les traités visés à l’article 37
étaient exempts d’un tel lien et que, par conséquent, leur transfert
à la juridiction de la Cour internationale a survécu à la dissolution
de la Cour permanente. La force de droit, en tant que source de
juridiction de la Cour, des dispositions juridictionnelles de tout
traité repose sur le paragraphe x de l’article 36 du Statut, lequel
dispose que la compétence de la présente Cour s’étend à « tous les
cas spécialement prévus … dans les traités et conventions en
vigueur ». Si, par suite de l'introduction de conditions extérieures
dans les termes clairs de l’article 36, paragraphe 5, la dissolution de
la Cour permanente avait pour effet de mettre fin aux déclarations
faites en vertu de l’article 36, paragraphe 2, du Statut de la Cour
permanente, dn aboutirait aux mêmes conséquences pour les traités
et conventions visés à l’article 37 du présent Statut. Or, il est clair
qu'aucune de ces dispositions n’a de telles conséquences à cet égard
et on ne l’a pas prétendu. Pour toutes ces dispositions, l'expression
«in force » n'a pas un sens différent de celui qui s'attache ordinai-
rement à ces termes, à savoir qu'ils se réfèrent à l’élément de temps.

40
INCIDENT AÉRIEN (OPIN, DISSIDENTE COLLECTIVE) 164

*
* *

Nous n’attribuons pas une importance décisive à la question, sur
laquelle les Parties ont été en net désaccord, de la date à laquelle il
faut rattacher l'expression « which are still in force ». Il peut s'agir
soit de la date d’entrée en vigueur de la Charte, c’est-à-dire du
24 octobre 1945, soit de la date à laquelle l’État déclarant est
devenu partie au Statut de la Cour internationale de Justice. On
peut, comme le Gouvernement d'Israël, dire à l’appui de la première
solution qu'un acte juridique se réfère normalement à sa date
d'entrée en vigueur. Toutefois, on est également fondé à soutenir
que cette expression doit plus proprement se rattacher à la date à
laquelle l’État intéressé devient lié par les obligations du Statut.
On ne doit pas, sans bonnes raisons, supposer qu'une disposition
ait un effet rétroactif; c’est normalement la date à laquelle un État
devient partie à l’acte qui détermine, à l'égard de cet Etat, la date
d'entrée en vigueur de ses différentes dispositions.

Nous ne considérons pas que l'adoption de l’une de ces deux
dates de préférence à l'autre ait des conséquences pratiques pré-
judiciables aux thèses de l’une ou l’autre Partie. A notre avis, la
validité du paragraphe 5 n’a pas expiré à la dissolution de la Cour
permanente; son but était de rendre cette dissolution inopérante en
matière de transfert de déclarations; il était destiné à s appliquer
aussitôt qu’un État déclarant devenait partie au Statut — à moins
que sa déclaration ne fût plus en vigueur, étant devenue caduque
conformément à la fin du paragraphe 5. C’est pourquoi la thèse
principale du Gouvernement d'Israël n’est pas mise en échec si
l'on rattache l'expression «which are still in force» à la date à
laquelle la Bulgarie est devenue partie au Statut. A cette date —
ou à partir de cette date — sa déclaration de 1921, préservée de la
caducité en vertu de l’article 36, paragraphe 5, est devenue pleine-
ment applicable.

*
* *

Nous parvenons en conséquence à la conclusion qu’en raison
du sens ordinaire de ces termes ainsi que de leur contexte,
les mots «which are still in force» visent les déclarations elles-
mêmes, c’est-à-dire une durée limitée ou illimitée qui n’était pas
expirée, indépendamment de la date éventuelle ou effective de
la dissolution de la Cour permanente. Pour autant que la durée
des déclarations faites en vertu de l’article 36 du Statut de la Cour
permanente reste à courir au moment où l’État déclarant intéressé
devient partie au Statut de la Cour internationale de Justice, ces
déclarations tombent sous le coup de l’article 36, paragraphe 5, du
nouveau Statut et « seront considérées comme comportant accepta-

4I
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) 165

tion de la juridiction obligatoire de la Cour internationale pour la
durée restant à courir d’après ces déclarations et conformément à
leurs termes ».

*

* *

Nous allons maintenant examiner le sens de ces termes concrets
du paragraphe 5 en nous référant à l’objet de cette disposition. La
juridiction de la Cour internationale de Justice est établie par la
Charte et le Statut de la Cour. En droit, elle n’aurait pu étre et
elle n’a été affectée en aucune manière par la mesure prise par
l’Assemblée de la Société des Nations pour dissoudre la Cour per-
manente, pas plus que l’institution de la nouvelle Cour n’aurait pu
juridiquement affecter la juridiction de la Cour permanente. La
création de l’une et la fin de l’autre ont constitué deux actes juri-
diques distincts. Et cela bien qu’il y eût entre eux un lien étroit de
cause à effet. Pendant une certaine période, entre la mise en œuvre
de ces deux mesures, les deux institutions ont existé en droit bien
que l’une ne fût pas encore organisée et que l’autre se préparat
déjà à être dissoute. Comme l’a dit le sous-comité IV/1/A: « Étant
donné cependant qu'on ne peut envisager l'existence de deux cours
mondiales, ayant chacune leur siège à La Haye... il est évident
qu’il importera de prendre, le plus tôt possible, des mesures en vue
de mettre fin à l'existence de l’ancienne Cour... » (Conférence des
Nations Unies sur l’organisation internationale, t. 13, p. 531.)

Il est donc clair que les dispositions de l’article 36, paragraphes,
du nouveau Statut jouent indépendamment de la Cour permanente
et que leur application n’est pas affectée par la dissolution de celle-ci.
Ainsi que nous l’avons déjà montré, la préoccupation du comité
IV/z de la Conférence de San Francisco au sujet de ce paragraphe
était de préserver pour la nouvelle Cour l’ensemble des déclarations
d'acceptation de la juridiction obligatoire de la Cour permanente.
Il ne se préoccupait pas de savoir si les déclarations seraient valides
lorsqu’elles seraient détachées de la Cour permanente. II se préoc-
cupait de rédiger et d’adopter une formule qui assurerait la pro-
longation de leur validité.

La Conférence de San Francisco avait pour objet essentiel, comme
Va dit le comité 1, de prévoir «la prolongation de la validité des
adhésions actuelles » d’une manière compatible avec le droit inter-
national. Le fait de la séparation d’avec la Cour permanente de
Justice internationale était considéré comme acquis pour les décla-
rations d'acceptation. C’est le rattachement des déclarations à la
nouvelle Cour qui était considéré comme essentiel et c’est cet
objectif qui a dicté l’adoption de la formule reprise à l'article 36,
paragraphe 5, en vue d’assurer la prolongation de la validité de ces
déclarations. La date de séparation d’avec la Cour permanente
n’était pas considérée non plus comme importante. Il est par consé-
quent sans importance de savoir si cette date a été le 24 octobre

42
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) 166

1945, jour où la Charte des Nations Unies prévoyant l'institution
de la Cour internationale de Justice est entrée en vigueur, ou le
18 avril 1946, jour où la Cour permanente a été formellement dissoute
à dater du 19 avril. En fait, la Cour permanente a tenu sa dernière
session en octobre 1945; tous ses membres ont démissionné en jan-
vier 1946. En raison de l’imminence de la dissolution de la Société
des Nations, il n'y avait pas de rouages pour élire de nouveaux
juges. Ce qui importe pour la validité d’une déclaration à l’égard de
la présente Cour, c’est de savoir si elle remplit les conditions posées
à l’article 36, paragraphe 5. En d’autres termes, pour ce qui concerne
la présente Cour, la dissolution de la Cour permanente n'était pas
destinée à avoir d'effet sur les déclarations d'acceptation visées à
l’article 36, paragraphe 5, et elle n’en a pas eu. Le point de savoir
si ces déclarations, y compris la déclaration bulgare de 1921, sont
applicables ou non à la Cour internationale de Justice, ne doit être
tranché que conformément à l’article 36, paragraphe 5, du nouveau
Statut — lequel, du fait d’une omission délibérée, ne mentionne pas
la dissolution de la Cour permanente.

A l'égard de la Cour permanente de Justice internationale et de
son Statut, la déclaration bulgare de 1921 a cessé, en fait comme
au sens strict du droit, d’étre applicable lorsque cette Cour a été
dissoute le 18 avril 1946. Toutefois, à l’égard de la Cour inter-
nationale de Justice, la dissolution de la Cour permanente est pré-
cisément la situation qui a été considérée par les auteurs du nouveau
Statut comme une raison d’adopter le paragraphe 5 ét de le mettre
pleinement en application en conséquence et à la suite de la dis-
solution de la Cour permanente. C’est afin de sauvegarder pour la
nouvelle Cour la juridiction obligatoire conférée à l’ancienne, et
dont la durée de validité n’était pas expirée, que le paragraphe 5
a été adopté et inséré dans l’article 36 du présent Statut et que
l’article 37 y a été introduit. En vertu de l’article 36, paragraphe 5,
les déclarations d'acceptation encore en vigueur des États devenus
parties au Statut le 24 octobre 1945, date d'entrée en vigueur de la
Charte, étaient considérées comme comportant acceptation de la juri-
diction de la nouvelle Cour. Toutefois, les autres déclarations
d'acceptation qui étaient encore en vigueur ne devaient pas être
éteintes et oubliées. Leur application était suspendue jusqu’au
moment où l’État déclarant devenait partie au Statut, par admission
aux Nations Unies ou en vertu de l’article 03, paragraphe 2, de la
Charte. La Bulgarie a demandé plus d’une fois à être admise aux
Nations Unies. Lorsqu'elle l’a été, le 14 décembre 1955, elle est
devenue le même jour partie au Statut. Comme la déclaration
bulgare ne contient aucune limitation de durée, elle est, le même
jour, tombée sous le coup de l’article 36, paragraphe 5.

43
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) 167

*
* *

Il est-une autre considération d’ordre pratique qui empêche d’in-
terpréter les mots «which are still in force » comme visant l’éventua-
lité de la dissolution de la Cour permanente. Si telle était l’inter-
prétation exacte de ces termes, il y aurait eu nettement possibilité
que l’objet du paragraphe 5 soit mis en échec. Les Etats participant
à la Conférence de San Francisco, ayant décidé la création d’une
nouvelle Cour, désiraient voir l’ancienne prendre fin. Des cinquante
et un États qui assistaient à la Conférence de San Francisco, trente
et un étaient parties à l’ancien Statut et, à de rares exceptions près,
Membres de la Société des Nations. Il était possible que la Société
des Nations se réunît pour se dissoudre, ainsi que la Cour perma-
nente, avant l’entrée en vigueur de la Charte des Nations Unies et
du Statut de la nouvelle Cour. Au surplus, on ne pouvait prévoir
avec certitude que l’on atteindrait le 24 octobre 1945 le chiffre de
vingt-neuf ratifications de la Charte, y compris les ratifications des
cinq membres permanents du Conseil de Sécurité. Cela aurait pu
se réaliser à une date ultérieure et, peut-être, après la dissolution
de la Société des Nations et de l’ancienne Cour. Dans l’un ou l’autre
cas, l’article 36, paragraphe 5, serait devenu lettre morte. Car alors,
d’après la thèse de la Bulgarie, toutes les déclarations seraient
devenues caduques par suite de la dissolution de la Cour permanente
et de l'expiration de l’ancien Statut et elles n’auraient plus été en
vigueur.

*
* *

L'article 36, paragraphe 5, était destiné à éliminer les difficultés
touchant à l’imminente dissolution de la Cour permanente et de
nature à entraver la prolongation de la validité des déclarations.
La thèse bulgare admise par la Cour a retenu ces considérations
comme partie intégrante de l’article 36. La formule sans réserve du
paragraphe 5 tend à indiquer que toute difficulté juridique réelle
ou apparente découlant du fait que les déclarations étaient annexées
au Statut de la Cour permanente, ainsi que toutes les autres diffi-
cultés juridiques réelles ou apparentes auxquelles les auteurs du
paragraphe 5 ont songé ou qui leur ont échappé, a été résolue par
la disposition d’une large portée énonçant que ces déclarations seraient
considérées, dans les rapports entre parties au présent Statut, comme
comportant acceptation de la juridiction obligatoire de la nouvelle
Cour. Ce sont précisément des obstacles de ce genre que les auteurs
de l’article 36 ont entendu neutraliser. Tel a été le but du paragraphes.
Ils ont déclaré en fait: quels que soient les obstacles juridiques,
ces déclarations seront maintenues à l'égard de la Cour internatio-
nale de Justice, pourvu que leur durée de validité ne soit pas.
expirée — c’est-à-dire pourvu qu’elles soient encore en vigueur le

44
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) 168

jour de l’entrée en vigueur de la Charte ou le jour où l’État déclarant
devient partie au Statut.

Le paragraphe 5, qui emploie les termes « seront considérées …
comme comportant acceptation », est destiné à percer tout réseau
de complications et problèmes juridiques pouvant se présenter dans
ce domaine. Le paragraphe 5 n’est pas destiné à reconnaître un
effet décisif à ces difficultés par une formule — « still in force » —
qui signifie normalement autre chose. Autrement, si les mots « séeld
an force » devaient signifier simplement «tant que la Cour perma-
nente n’aura pas été dissoute », on ne comprendrait pas pourquoi
cette dernière formule n'aurait pas été employée au lieu de la
formule « still in force », laquelle a un sens propre, clair et différent,
c’est-à-dire qu'elle vise l’expiration par l'échéance du terme. En
conséquence, attacher une importance décisive à l'effet de ia dis-
solution de la Cour permanente revient non seulement à récrire
le paragraphe 5, mais encore à y ajouter une condition extérieure
que cet article avait pour but d’écarter et de négliger. Lorsqu'on
affirme, par conséquent, que l’effet de la dissolution de la Cour per-
manente a été de mettre fin auxdéclarations d'acceptation existantes
le 19 avril 1946, la réponse correcte à toute affirmation de ce genre
est que tel était précisément le résultat que le paragraphe 5 était
destiné à empêcher.

Le principe dominant qui est à la base du paragraphe 5 est celui
de la continuation automatique au profit de la Cour internationale
de Justice des engagements contractés en application du Statut de
la Cour permanente dont on envisageait et dont on escomptait
clairement la dissolution. Nous avons cité plus haut le passage en
question du rapport du comité IV/r. Nous estimons donc que tout
argument fondé sur la dissolution de la Cour permanente et la
caducité de son Statut, auquel se rattachait la déclaration de 1924,
est sans pertinence soit pour l'interprétation des termes « which
are still in force », soit à tout autre point de vue. Pour la même
raison, on est mal fondé à soutenir que le paragraphe 5, ayant
pour objet d’assurer la continuité de la juridiction de la Cour, ne
saurait être considéré comme destiné à ressusciter les déclarations
expirées par suite de la dissolution de ia Cour permanente. L'objet
du paragraphe 5, clairement exprimé dans les travaux prépara-
toires cités, était précisément d'empêcher ces déclarations de
devenir définitivement caduques à tous égards. I] ne fait pas de
doute qu’elles étaient devenues caduques en ce qui concerne la
Cour permanente; elles n'étaient pas devenues caduques en ce qui
concerne la présente Cour. L’objet du paragraphe 5 était d'assurer
la succession en matière de juridiction obligatoire de la Cour.

Il est vrai que la déclaration de la Bulgarie était fondée sur le
Statut de la Cour permanente. Il est vrai aussi que ce Statut a
cessé d’exister et de lier la Bulgarie lorsque la Cour permanente a
été dissoute et que le Statut de la présente Cour n’a lié la Bulgarie
que lorsqu'elle est devenue partie audit Statut. Mais, à ce moment, sa

45
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) 169

déclaration est tombée sous le coup du paragraphe 5 qui conservait
une valeur potentielle aux déclarations concernant les États rele-
vant des termes clairs de cette disposition, c'est-à-dire concernant
les États devenant parties au Statut. Par conséquent, lorsqu’en
1955 la Bulgarie est devenue partie au Statut, en devenant Membre
des Nations Unies, le paragraphe 5 est devenu pleinement appli-
cable à son égard. Son but ne s'était pas éteint par la dissolution de
la Cour permanente; il était d'empêcher la dissolution de cette Cour
de devenir un facteur destructif pour les déclarations faites en
vertu de son Statut. Son but était de sauvegarder la juridiction
obligatoire existant au bénéfice de la présente Cour, nonobstant
l'événement clairement envisagé par les auteurs du paragraphe 5,
à savoir la dissolution de la Cour permanente. C’est précisément
cet événement prévu qui a motivé le paragraphe 5.

L'idée que le paragraphe 5 n'était destiné à prévenir ce résultat
qu’à condition que les États intéressés devinssent parties au Statut
avant le 18 avril 1946 n’est pas très convaincante. Cette conception
ne repose sur aucune preuve et il n’y a pas d'explication satisfaisante
d’une telle intention tendant à réduire la période d'application du
paragraphe 5 et à le rendre vague en y introduisant |’élémen
d'incertitude touchant à la date de la dissolution de la Cour perma
nente. Au moment où le texte de la Charte a été établi, il était diff
cile de prévoir quand cette dissolution aurait lieu,

C’est pourquoi nous ne considérons pas qu'il soit nécessaire de
traiter des arguments avancés en termes expressifs au sujet de la
possibilité de raviver la déclaration bulgare de 1921 dont l’exis-
tence, a-t-on prétendu, avait pris fin par suite de la dissolution de
la Cour permanente. Comme nous l’avons dit, il n’en était ainsi que
sous réserve de l’application du paragraphe 5. On peut ajouter qu'il
y a des limites évidentes à l’analogie entre la mort d’une personne
et la cessation de l’application d’une disposition juridique. Rien ne
peut ressusciter les morts; un bref alinéa dans un traité peut
donner une vie nouvelle et vigoureuse à un traité ou à un article
de traité dont l'application est suspendue ou qui a cessé d’exis-
ter. Certains traités, par exemple, sont automatiquement dissous
par suite de la guerre; une simple disposition du traité de paix
suffit à les ressusciter soit immédiatement, soit sous certaines
conditions à réaliser à l'avenir. Le paragraphe 5 vise au même
résultat à l'égard des déclarations qui auraient pu devenir momen-
tanément inopérantes par suite de la dissolution prévue de la Cour
permanente et de la fin de son Statut. Les relations juridiques entre
États — comme entre individus — offrent de nombreux exem-
ples de dispositions contractuelles en sommeil, et dont l'application
est suspendue, dans l'attente de la réalisation d'un événement du
fait d’une partie ou de quelque circonstance extérieure.

46
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) 170

Il est donc sans importance — en raison des dispositions ex-
presses de l’article 36, paragraphe 5 — de savoir si l’acceptation
par la Bulgarie du Statut et nécessairement, par suite, de l’article 36,
paragraphe 5, doit être considérée, pour la déclaration bulgare
de 1921, soit comme un acte de ratification d’une déclaration faite
antérieurement, mais sous réserve de ratification, soit comme le
renouvellement d’une déclaration antérieure, soit comme un acte
équivalant au dépôt d’une nouvelle déclaration adoptant la forme
et le contenu de celle de 1921, sans suivre les formalités prescrites
pour une déclaration d’acceptation. De quelque façon qu’on envi-
sage lé problème, il n’existe aucun doute quant à la claire expression
de la volonté souveraine de la Bulgarie — manifestée par son
acceptation volontaire du Statut, y compris de l'article 36, para-
graphe 5 —, expression de volonté qui a constitué la base consen-
suelle d’une déclaration d’acceptation de la juridiction obligatoire
de la nouvelle Cour. On peut ajouter que cet acte d'acceptation
constitue l'application de la déclaration solennelle faite par la
Bulgarie le 9 octobre 1948, de son acceptation des obligations —
de toutes les obligations — de la Charte des Nations Unies. Cette
déclaration énonce notamment «que la République populaire de
Bulgarie accepte par la présente, sans réserve aucune, les obliga-
tions découlant de la Charte des Nations Unies et qu’elle fait la
promesse de les observer, en tant qu’inviolables, du jour où elle
deviendra Membre des Nations Unies » (Nations Unies, Recueil des
Traités, vol. 223, p. 32). La Bulgarie ne pouvait exprimer plus
clairement son intention d'accepter et d’observer les obligations de
la Charte des Nations Unies et du Statut. Nous nous proposons
d'examiner plus en détail dans la suite de la présente opinion la
question du consentement donné par la Bulgarie, lorsque nous
traiterons du deuxième motif de l’arrêt de la Cour, à savoir que
l’application du paragraphe 5 est limitée aux Membres originaires
des Nations Unies.

 

*
* *

Comme nous l'avons dit, nous ne pouvons accepter la thèse
principale de la Bulgarie d’après laquelle la dissolution de la Cour
permanente a eu pour effet de mettre définitivement et irrévoca-
blement fin aux déclarations rattachées au Statut de cette Cour.
C’est pourquoi nous ne croyons pas nécessaire d’examiner en détail
les motifs d’ordre général invoqués pour soutenir que le para-
graphe 5 doit contenir implicitement certaines conditions supplé-
mentaires. C’est ainsi qu’on a soutenu qu'à moins que l’application
du paragraphe 5 ne soit limitée aux États qui sont devenus parties
au Statut avant la dissolution de la Cour, il faudrait considérer que
la Conférence de San Francisco a tenté prendre une mesure qu’elle
n’avait juridiquement aucune compétence pour tenter de prendre et
aucun pouvoir de réaliser. On a fait valoir que cette mesure aurait

47
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) 171

détaché la force obligatoire de la déclaration du Statut auquel elle
était rattachée juridiquement par un lien indissoluble et qui avait
cessé d’exister à la dissolution de la Cour permanente. On a soutenu
également que, ce faisant, la Conférence de San Francisco aurait
tenté de prendre une autre mesure radicale pour laquelle elle n’avait
juridiquement ni pouvoir, ni compétence, à savoir: détruire le
caractère consensuel, fondé sur le Statut, des déclarations d’accep-
tation. Cette argumentation ne nous paraît pas bien fondée.
C'est simplifier les choses de manière quelque peu fallacieuse
que de soutenir que la Conférence de San Francisco a pris certaines
décisions — ou qu’elle était absolument sans pouvoir pour prendre
certaines décisions —, par exemple, priver les déclarations d’ac-
ceptation de leur caractère consensuel ou les rattacher à quelque
chose qui avait cessé d'exister. La seule chose qu’ait faite et que
pouvait faire la Conférence à cet égard, c'était d’établir un texte.
Ce texte ne liait aucun État. Tout signataire de la Charte
était libre de refuser de la ratifier. Tout Etat envisageant d’être
admis comme Membre des Nations Unies était libre de le traiter
comme une offre qu'il avait la liberté d'accepter ou de rejeter.
La validité et le caractère obligatoire de la Charte et de chacune
de ses dispositions ne résultent pas de la décision de la Confé-
rence de San Francisco, mais de la volonté même des États qui ont
volontairement adhéré à ses obligations en 1945 et au cours des années
suivantes. Comme tout autre Membre des Nations Unies, la Bulgarie
a, en y adhérant de son plein gré, accepté les obligations de la
Charte, y compris celles de l’article 36, paragraphe 5, du Statut.
Ce faisant, elle a fourni ce lien consensuel que l’on affirme essentiel
- aux déclarations faites en vertu de la disposition facultative. Elle
a également fourni le lien consensuel nécessaire pour la modification
— si minime fût-elle en l’espèce — de sa déclaration d’acceptation.
Le Statut aurait pu disposer que toutes les déclarations déjà
expirées, à quelque époque qu’elles eussent été faites, seraient
considérées comme ravivées et maintenues en vigueur pour une
nouvelle période de vingt ans. Pareille disposition aurait été
inhabituelle et radicale. Si un État y avait consenti en adhérant
à la Charte, cela aurait été le résultat véritable de son admission
aux Nations Unies. Le lien consensuel aurait été fourni. Comme
toute autre disposition du Statut, l’article 36, paragraphe 5, est
une disposition d’un caractère consensuel. On est mal fondé à
prétendre qu’il est essentiel pour la structure de l’article 36 que
le lien consensuel ne s’établisse que pour le paragraphe 2, à
l'exclusion de tout autre paragraphe. Ainsi, le paragraphe 1 de
l’article 36 établit la base consensuelle de la juridiction de la
Cour pour «toutes les affaires que les parties lui soumettront,
ainsi [que] tous les cas spécialement prévus dans la Charte des
Nations Unies ou dans les traités ou conventions en vigueur ».
Dans un autre domaine, l’article 37 fournit le lien consensuel
pour la succession de la Cour internationale de Justice à la juri-

48
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) 172

diction de la Cour permanente ou de tout autre tribunal établi
par la Société des Nations.

Sans doute, une fois le texte de la Charte établi par décision
de la Conférence, les Etats qui y ont adhéré par la suite
n'avaient d'autre choix que d’en accepter toutes les disposi-
tions. Mais cela ne signifie pas qu’ils n’ont pas, de leur plein
gré, consenti aux divers articles de la Charte et du Statut, en
contre-partie des avantages déterminants de l'admission aux
Nations Unies. D’après la pratique internationale établie et
uniforme, un État adhérant à un acte international l’accepte
tel qu'il est, sauf disposition expresse de cet acte en sens
contraire. En outre, comme nous l’avons déjà dit, il n’y avait en fait
aucune innovation dans la disposition qu'ils choisissaient ainsi
d'accepter. C'était tout au plus, selon toute appréciation raison-
nable, un procédé technique dans le domaine de la continuité
de l’organisation judiciaire internationale. Les Membres des Nations
Unies sont convenus que leurs déclarations rattachées au Statut
de la Cour permanente seraient, nonobstant la dissolution de
celle-ci, maintenues en vigueur à l'égard de ce qui était essen-
tiellement et, au fond, la même Cour. Le paragraphe a expressé-
ment disposé que les déclarations seront maintenues «pour la
durée restant à courir d’après ces déclarations et conformément
à leurs termes ». A part leur transfert à la Cour internationale de
Justice, elles n'étaient pas modifiées. Comparée à de nombreuses
autres dispositions de la Charte qui limitent la souveraineté de
ses Membres, telle que la consacrait le droit international tradi-
tionnel, c'était une disposition d’une portée nettement limitée.
Qu'il suffise de la comparer, par exemple, aux articles de la Charte
qui imposent aux Membres l'obligation juridique de se conformer
aux décisions du Conseil de Sécurité ou de ne pas recourir à la
force, même sans aller jusqu’à la guerre et même contre des États
non Membres des Nations Unies, pour le règlement de leurs diffé-
rends. Il est donc, même de ce point de vue, peu convaincant
de soutenir, comme l’a fait la Bulgarie, que des conséquences juri-
diques radicales — ou même absurdes — résulteraient, de ce fait,

x

de l'interprétation du paragraphe 5 conforme à ses termes clairs.

*
* *

Pour les raisons indiquées, nous ne pouvons admettre la thèse
de la Bulgarie d’après laquelle l’objet et la base de la déclaration
de 1927 ont disparu pour le motif que la Cour permanente a été
remplacée par ce qui était essentiellement un organe judiciaire
identique. L’objet et la base de la déclaration sont tous deux
restés les mêmes; au surplus, ils relevaient du but clairement
manifesté qu'ont eu les auteurs du Statut d’assurer la continuité
de la juridiction obligatoire de la Cour. Indépendamment de
considérations de caractère formel, que le paragraphe 5 avait

49
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) 173

précisément pour but d'éliminer, quelle était, en droit et en fait,
la conséquence effective de la dissolution de la Cour permanente
quant à la base et à l’objet de la déclaration bulgare de 1927 et
des déclarations similaires? En tant que le Statut de la Cour
permanente constituait la base de la déclaration de 1921, cette
base n'a guère été affectée par l'adoption d’un nouveau Statut
qui, dans la pratique, ne pouvait se distinguer de celui de la Cour
permanente. La différence d'objet entre les deux déclarations, en
tant qu’elles visaient la Cour permanente et la Cour internationale
de Justice, était encore plus théorique s’il est possible: l’objet
des deux déclarations était exactement le même, à savoir de
contracter des obligations de règlement judiciaire obligatoire à
Végard d’organes qui étaient, dans la pratique, identiques — cette
identité correspondant au but net et fréquemment exprimé que
poursuivait la Conférence d'assurer la continuité de la juridiction
internationale en matière de règlement judiciaire obligatoire.

Nous considérons comme important de maintenir l'esprit de la
jurisprudence de la Cour en matière de succession des organisations
internationales. Dans son avis consultatif sur le Statut international
du Sud-Ouest africain, la Cour a eu à connaître de la thèse d’après
laquelle la disparition de la Société des Nations, organe chargé
de la surveillance du régime des Mandats, avait mis fin au Mandat,
ainsi qu’aux obligations internationales du Mandataire. La Cour
a rejeté cette thèse. Elle a jugé que les Nations Unies avaient
succédé à la Société des Nations dans ses fonctions de surveillance.
Elle l’a fait, bien que la Charte ne contienne aucune disposition
expresse en ce sens et bien que les Nations Unies et la Société
des Nations soient des institutions différentes. Dans la présente
affaire, il y a une disposition d’un caractère très explicite et sans
réserve pour le transfert de juridiction au bénéfice de ce qui doit
être considéré, selon toute appréciation raisonnable, comme un
organe identique. C’est pour nous une raison supplémentaire de ne
pouvoir admettre l'exactitude de la thèse d’après laquelle l’objet et la
base de la déclaration bulgare de 1921 ont disparu à la dissolution
de la Cour permanente.

%#
* *

Tels sont donc les deux éléments dominants de la situation: le
premier est que l’expression « which are still in force », lorsqu’on
Vinterpréte dans son sens ordinaire et admis, vise la caducité par
échéance du terme et non un événement extérieur quelconque tel
que la dissolution de la Cour permanente. Le second est que c’est
précisément l’objet du paragraphe 5 que d’empécher que la disso-
lution de la Cour permanente n’ait un effet destructeur sur les
déclarations existantes. Le résultat conjoint de ces deux facteurs
est; en premier lieu, de maintenir immédiatement et automatique-
ment ces déclarations à l'égard des Membres originaires des Nations

50
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) 174

Unies. Il est en second lieu de les conserver potentiellement à
l'égard des autres Etats déclarants jusqu’au moment — au moment
raisonnable — où ils deviennent parties au Statut. La question
du caractère raisonnable de la période en question sera examinée
dans la suite de la présente opinion. Qu'il suffise de dire pour le
moment qu'après la dissolution de la Cour permanente, le para-
graphe 5 n'a pas cessé d’être opérant à l'égard des parties éventuelles
au Statut. Leurs déclarations n’ont pas non plus cessé d’être opé-
rantes aux fins de ce.paragraphe. C'était essentiellement le but du
paragraphe 5 que de l’éviter. Le texte, d’une large portée, de cette
disposition — «seront considérées ... comme comportant accepta-
tion » — rend inutile toute spéculation sur la nature exacte de cette
obligation continue et dont l'application restait en suspens tant que
l'État déclarant ne devenait pas partie au Statut. Ii se peut que
l'expression « fiction juridique » soit utile ou non à cet égard; il
en est de même de la notion d’une obligation juridique simplement
en sommeil. Les termes et le but du paragraphe 5 rendent inutile
toute subtile spéculation en la matière.

Il est d’un intérêt direct, pour la question ici traitée, de noter
la manière dont l’application de l’article 36, paragraphe 5, était,
au début de 1947 comprise par un auteur qui est considéré comme
l'un des commentateurs les plus autorisés du Statut, qui a été
membre de la Cour permanente et qui a assisté pour elle au comité de
juristes de Washington ainsi qu’au comité pertinent de la Conférence
de San Francisco. Le professeur Manley Hudson déclarait à cette
époque, sans faire état d’aucune exception, qu’«aux termes de
l’article 36, paragraphe 5, les déclarations faites antérieurement en
vertu de l’article 36 doivent être considérées comme étant encore
en vigueur, pour autant qu’elles ne sont pas expirées conformément
à leurs termes, « dans les rapports entre parties au présent Statut » ».
(American Journal of Iniernational Law, vol. 41, 1947; p. 10.)
Tl énumérait ensuite les pays dont les déclarations antérieures
étaient en vigueur « jusqu’à la fin de 1946 ». La liste comprenait
la Thaïlande. I] n’indiquait nullement que la dissolution de la
Cour permanente en avril 1946 eût entraîné la caducité de la décla-
ration de la Thailande qui n’était, en fait, devenue membre des
Nations Unies qu’en décembre 1946. M. Hudson, après avoir men-
tionné certains autres Etats dont les déclarations étaient venues à
expiration au cours de l’année 1946 et avaient été renouvelées par
la suite, faisait alors état de la déclaration de la Suède, venue à
expiration «au cours de l’année » — à savoir, disait-il, le 16 août
1946 — et non renouvelée. La encore, il n’était pas suggéré que
la déclaration de la Suède, qui ne devint partie au Statut qu’en 1047,
eût expiré au moment de la dissolution de la Cour permanente.
Elle avait expiré le 16 août 1946.

51
INCIDENT AÉRIEN (OPIN, DISSIDENTE COLLECTIVE) 175

*

x *

En conclusion, nous ne pouvons, en ce qui concerne le sens des
termes «which are still in force », retenir une interprétation qui
s’écarte du sens admis et ordinaire des mots; qui s’écarte du sens
admis des termes correspondants figurant dans d’autres dispositions
qui précédent ou suivent immédiatement dans le Statut; qui intro-
duit dans le paragraphe 5 un élément étranger que cette disposition
avait précisément pour but d’exclure; et qui, si elle avait été accep-
tée, aurait mis en échec ou considérablement réduit l’effet du
paragraphe 5. Nous estimons que les termes en question visent non
pas la dissolution de la Cour permanente, mais la validité dans le
temps des déclarations d’acceptation à la date d’entrée en vigueur
de la Charte, ou la date à laquelle l’État déclarant devient partie
du Statut. Pour ces motifs, nous devons rejeter la première exception
préliminaire de la Bulgarie en tant qu’elle se fonde sur cette conclu-
sion particulière.

Le deuxième motif principal pour lequel la première exception
préliminaire est admise est que le paragraphe 5 de l’article 36
s'applique seulement aux Membres originaires des Nations Unies.
En dehors d’une mention faite en passant, au cours des plaidoiries,
a propos de l'exclusion des Etats ex-ennemis du domaine d’appli-
cation du paragraphe 5, ce motif particulier n’a pas été invoqué par
la Bulgarie. Il n’a été discuté par les Parties ni dans la procédure
écrite, ni dans la procédure orale.

Rien, ni dans Je paragraphe 5, ni dans les travaux préparatoires
de la Conférence de San Francisco, ni dans les principes généraux
du droit international, ni dans les diverses dispositions de la Charte,
ne justifie l’idée que ce paragraphe s'applique seulement aux Mem-
bres originaires des Nations Unies, tels qu'ils sont définis à l’article 3
de la Charte. A moins qu’il n’en soit expressément disposé autrement,
les dispositions de la Charte s'appliquent également à tous les États
qui deviennent Membres des Nations Unies. Pour les Membres des
Nations Unies, quelle que soit la date de leur adhésion, aucune
disposition de la Charte ne saurait être res inter alios acta, de manière
à être opposable aux uns, mais non aux autres. L'idée que les droits
et obligations de la Charte varient à cet égard entre les différents
Membres des Nations Unies est contraire à toute la structure de la
Charte et aux principes pertinents du droit international géné-
ralement admis en la matière. En pratique, toute idée de ce genre,
si on l’acceptait, entraînerait de graves conséquences.

-

52
INCIDENT AERIEN (OPIN. DISSIDENTE COLLECTIVE) 176

On ne peut davantage accepter l’idée que le paragraphe 5 se borne
à exprimer un accord conclu inter se par les Etats qui ont participé
à la Conférence de San Francisco. Nulle part la Charte n’incorpore
des accords particuliers entre des Membres particuliers. Toute
méthode de ce genre serait tout à fait étrangère à son but et à son
caractère. Les dispositions de la Charte sont d’application générale.
Il en est de même du Statut, qui fait partie de la Charte,

A notre avis, l’assertion d’après laquelle, alors que les Membres
originaires des Nations Unies pouvaient s’obliger à propos du
transfert des déclarations en vertu du paragraphe 5 de l'article 36
du Statut, ils ne pouvaient lier d’autres Etats adhérant par la
suite à la Charte manque de fondement juridique. Il est de
l'essence même de la Charte que ses dispositions — toutes ses dis-
positions — obligent les États qui adhèrent à la Charte après son
entrée en vigueur. Si l’article 36 avait prévu sans réserve la juridic-
tion obligatoire de la Cour — et non pas simplement le maintien
des déclarations existantes, conformément à leurs termes — il
obligerait non seulement les Membres originaires mais encore tous
les Etats qui y ont adhéré par la suite. Il ne serait pas res inter
alios acta à propos de ces États. Cette proposition est trop fonda-
mentale pour qu’il soit besoin de la développer. Nous estimons
impératif en tranchant une controverse particulière, qui peut avoir
un caractère passager, de ne pas appuyer des propositions générales
telles que celle d’après laquelle il existe une différence, au regard
d’une obligation quelconque de la Charte, entre les Membres
originaires et les autres; ou celle d’après laquelle une disposition
quelconque de la Charte peut être res inter alios acta à l'égard
d’Etats adhérant par la suite; ou encore celle d’après laquelle les
obligations de recourir au règlement judiciaire doivent s’interpréter
par référence à des normes plus exigeantes que l'interprétation
d’autres obligations de la Charte.

Il n’est pas une seule disposition de la Charte qui enregistre un
accord inter se entre un nombre limité de Membres des Nations
Unies. Dans plusieurs articles — tels que les articles 43 (2) et (3),
52-54, 64, 77 (2) — la Charte prévoit la possibilité de pareils accords.
Mais s'ils sont envisagés ou permis par la Charte, ces accords n’en
font pas partie. Les dispositions de la Charte sont des dispositions,
applicables à tous, d’un traité législatif général qui, pensait-on,
embrasserait un jour tous les membres de la communauté interna-
tionale. Il est difficile d'admettre qu’un traité de ce caractère ait
été utilisé comme instrument pour incorporer des accords privés,
de portée et de durée limitées, entre un nombre limité de Membres
des Nations Unies.

53
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) 177

Étant donné que, lors de la signature de la Charte, on ignorait
combien de signataires la ratifieraient avant la dissolution de la
Cour permanente, il était possible que le nombre d’Etats finalement
liés par ce qu’on affirme être un accord particulier, incorporé au
paragraphe 5, fût encore plus réduit qu’il ne ressort à première vue
de cette disposition. En outre, si l’on accepte l'opinion que la mise
en œuvre du paragraphe 5 se limite aux Etats qui ont ratifié la
Charte avant la dissolution de la Cour permanente, le résultat
aurait été non seulement qu'il s'agissait d’un accord particulier
entre un nombre limité de Membres des Nations Unies; mais
encore que c'était un accord valable et applicable pour une durée
de six mois seulement — la période allant d'octobre 1945 à avril
1946. I] ne nous est pas possible d’admettre qu’un accord tronqué
de cet ordre, entre un nombre limité d’Etats, puisse faire partie
d’une Charte posant les bases d’une communauté universelle
d’Etats organisés en Nations Unies.

A la Conférence de San Francisco, il ne fut pas question pour les
Etats participants d’imposer aux futurs Membres des Nations
Unies des obligations quelconques contre leur volonté. Ce que les
auteurs de la Charte avaient le droit de faire, et ce qu'ils ont fait
effectivement, c’était de disposer que l’une des conditions de l’ad-
mission comme Membre — qu'il s’agit des Membres originaires ou
des Etats qui adhéreraient par la suite à la Charte — serait que les
déclarations existantes se rapportant à la disposition facultative
fussent maintenues conformément à leurs termes. Tous les Mem-
bres des Nations Unies, quelle que soit la date de leur admission,
devaient être placés à ce point de vue sur un pied d'égalité. En
l'absence de disposition contraire expresse, l'égalité des droits et
des obligations est un trait fondamental de la Charte. Le fait de
devenir Membre des Nations Unies et, par suite, partie au Statut
était un acte consensuel de choix volontaire. Mais c'était un acte
entraînant des conséquences automatiques au regard du para-
graphe 5 de l’article 36 — aussi bien qu’au regard des autres
obligations de la Charte.

Ces considérations sont particulièrement pertinentes si l’on
songe que les auteurs de la Charte attachaient une importance
particulière à l’emploi d’une terminologie exacte pour désigner les
entités auxquelles les dispositions de la Charte étaient destinées à
s'appliquer. Toutes les fois que cela a été nécessaire, on a pris grand
soin de distinguer entre les « Membres originaires » et les « Membres
signataires » d’une part et les « Membres des Nations Unies » de
l’autre. Par exemple, l’article 3 de la Charte contient une définition
des « Membres originaires ». L'article 110 (4) vise expressément à
la fois « les États signataires de la présente Charte » et les « Membres
originaires des Nations Unies ». L'article 107 vise un État « signa-
taire de la présente Charte »; l’article 110 (1) vise encore «les
États signataires ». Il eût été facile aux rédacteurs du paragraphe 5

54
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) 178

— qui, soutient-on, étaient parfaitement au courant des réalités
de la situation — d'employer les mots « Membres originaires
des Nations Unies » ou « États signataires de la présente Charte »,
au lieu de «parties au présent Statut ». Ils n'en ont rien fait.
La conclusion, qui n’a rien de forcé, est qu'ils ont jugé sans
pertinence ces prétendus faits. La Cour ne saurait spéculer sur la
question de savoir si les signataires de la Charte ont ou non prévu
la longue suite d'événements politiques qui a retardé l'admission
aux Nations Unies d’un certain nombre d’Etats. Elle ne saurait
davantage, sous réserve de considérations touchant à l'application
raisonnable du Statut, s'engager dans des suppositions sur la durée
du délai que les signataires ont pu ou non considérer comme
approprié en la matière.

Les mots « parties au Statut » apparaissent constamment dans le
Statut — nous citerons simplement les articles 5 (I), 35, 36 (2), 37.
Tous ces articles se réfèrent à toutes les parties au Statut, à quelque
moment que ce soit. Il ne saurait être permis de les interpréter à
propos du paragraphe 5 de l’article 36 comme signifiant «les pré-
sentes parties au présent Statut ». On remarquera donc que, pour
admettre la thèse d’après laquelle l'application du paragraphe 5
se limite aux Membres originaires des Nations Unies, on serait
entraîné à une autre modification encore à la rédaction de cette
disposition. Elle entrainerait une modification substantielle du
texte du paragraphe 5 tel qu’il existe. Il faudrait modifier les mots
« dans les rapports entre parties au présent Statut » et lire à leur
place «dans les rapports entre les présentes parties au présent

Statut ».

*
* *

Sans doute, à l'inverse du cas des Membres originaires des
Nations Unies, l’application du paragraphe 5 aux Etats non
représentés à la Conférence ne pouvait être immédiate et auto-
matique. Cela ne signifiait pas que ces Etats fussent exclus de
son application. Cela signifiait que leurs déclarations ne seraient
transférées à la Cour internationale de Justice que le jour où ils
deviendraient parties au Statut. Le professeur Manley Hudson,
déja cité dans un passage précédent de la présente opinion, a
attiré attention sur cet aspect de Ja question dans un article
datant du début de 1946. Il a souligné que «le nouveau para-
graphe 5 fut inséré pour préserver dans une certaine mesure la
juridiction de la Cour permanente au bénéfice de la nouvelle
Cour ». Après avoir cité les noms de onze États ayant déposé
leurs instruments de ratification le 24 octobre 1945 et dont les
déclarations faites en vertu de l’article 36 étaient en vigueur, il
continuait: « Dans les rapports entre parties au Statut, c’est donc
à ces Etats que s’applique la disposition. » I] donnait ensuite les
noms de dix autres États ayant participé à la Conférence et aux
déclarations desquels «la disposition s’appliquera de même, à

55
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) 179

partir de la date du dépôt de leurs instruments de ratification ».
Et il ajoutait: « Par ailleurs, les déclarations faites en vertu de
l’article 36, par les Etats suivants, et qui étaient également en
vigueur le 24 octobre 1945, ne tomberont sous le coup de cette
disposition que s’ils deviennent varties au nouveau Statut: Bul-
garie, Finlande, Irlande, Portugal, Siam, Suède et Suisse » (Ame-
rican Journal of International Law, vol. 40, 1046, p. 34) — cette
phrase montre clairement qu’aux yeux de l’éminent auteur, ces
Etats devaient rentrer dans le domaine d'application du para-
graphe 5 dès qu'ils deviendraient parties au nouveau Statut.

of
* *

Il est intéressant de noter ici une remarque faite à ce sujet
par le représentant de l'Australie au comité 1 de la com-
mission IV de la Conférence de San Francisco —- remarque qui,
à moins d'être lue attentivement, peut donner l'impression que,
dans une certaine mesure, elle vient à l’appui de l’opinion qu’on
avait entendu limiter l’application du paragraphe 5 aux Membres
originaires des Nations Unies. Son intervention dans la discussion
a été précédée par celles des représentants du Canada et du
Royaume-Uni. Le premier, visant le projet de paragraphe 5, avait
dit: « D’après le nouveau paragraphe cité ci-dessus, aussitôt que
les États signent la Charte, la grande majorité d’entre eux tombent
automatiquement sous la juridiction obligatoire de la Cour du
fait des déclarations encore en vigueur. » (Documents de la Conjé-
rence des Nations Unies sur l'organisation internationale, t. 13,
p. 258.) Au dire du représentant du Royaume-Uni, environ « qua-
rante Etats deviendraient automatiquement soumis à la juridiction
obligatoire de la Cour» (¢bid., p. 259). C’est alors que le repré-
sentant de l’Australie a indiqué une correction dans l'évaluation
du nombre des États qui seraient automatiquement liés par le
compromis résultant du paragraphe 5. Aux termes du compte
rendu du comité: «Jl attire l'attention sur le fait que non pas
quarante mais vingt États environ seront automatiquement liés
par suite du compromis. À cet égard, sur les cinquante et un
États qui ont adhéré à la clause facultative, trois ont cessé d'être
des États indépendants, dix-sept ne sont pas représentés à la
Conférence, et les déclarations d’une dizaine des Etats restant sont
venues à expiration » (2b24., p. 267). C’est à juste titre que cette
intervention a limité l’application automatique et immédiate du
paragraphe 5° aux États représentés à la Conférence et ratifiant
la Charte. Les déclarations des autres États devaient être trans-
férées à la présente Cour dès qu'ils deviendraient parties au Statut.
Dans leur cas, il ne devait pas y avoir de transfert automatique
et immédiat des déclarations.

Tl semblerait donc que, loin de jeter un doute sur l’applicabilité
du paragraphe 5 aux Etats non représentés à la Conférence, ses

56
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) 180

travaux préparatoires confirment que ce paragraphe s'applique
à ces États dès qu'ils deviennent parties au Statut.

Cependant les procès-verbaux de la Conférence montrent plus
directement — d’une manière qui ne laisse aucune place au doute
— que l'application du paragraphe 5 de l’article 36 et celle de
l’article 37 n'étaient pas destinées à être limitées aux Etats qui
ont pris part à la Conférence de San Francisco. Il suffit de citer
ici littéralement le texte complet du passage pertinent du rapport
du rapporteur du principal comité IV/1 (Documents de la Con-
férence des Nations Unies sur l’organisation internationale, vol. 13,
p. 419). Le texte de ce rapport se suffit à lui-même. À propos de

l’article 37, le rapporteur déclare:

«a) Il est stipulé à l’article 37 du projet de Statut que seront
considérées entre Membres de l'Organisation, comme s'appliquant
à la Cour nouvelle les dispositions des traités ou conventions en
vigueur qui prévoient le renvoi de différends à l’ancienne Cour. »

Cela montre que lapplication de l’article 37 devait être auto-
matique «entre Membres de l'Organisation », sans faire de dis-
tinction quant à la date de leur adhésion aux Nations Unies. Les
termes du rapport sont encore plus précis à propos du paragraphe 5
de l’articlé 36:

«b) Il est stipulé à l’alinéa 4 [devenu par la suite alinéa 5] de
l’article 36 du même projet de Statut, que les déclarations, encore
en vigueur, faites sous l'empire de l’article 36 de l’ancien Statut
seront considérées, entre parties au nouveau Statut, comme s’appli-
quant conformément à leurs termes à la compétence obligatoire de
la nouvelle Cour. »

Rien ne pourrait exprimer plus clairement l'intention d’appli-
quer le paragraphe 5 de l’article 36 «entre parties au nouveau
Statut », ce qui ne peut avoir qu’une seule signification: les États
qui deviennent parties au nouveau Statut à quelque date qu ce soit.

Après avoir examiné de la sorte la position des Membres des
Nations Unies et des parties au Statut, le rapporteur continue en
ces termes:

«c) On devrait également régler de quelque manière les cas où
compétence a été attribuée à l’ancienne Cour pour connaître des
différends s’élevant, soit entre des Etats qui seront parties au
nouveau Statut et d’autres États, soit entre ces autres États. Il
semble désirable que des négociations soient entreprises afin
d'obtenir que ces acceptations de compétence s'appliquent à la
nouvelle Cour. Cette question ne saurait être réglée ni par la
Charte ni par le Statut. Mais l’Assemblée générale pourrait ulté-
rieurement se trouver en mesure de faciliter des négociations
utiles. »

En conséquence, il ne semble pas qu’on puisse mettre en doute
que les seules acceptations au sujet desquelles il fût nécessaire

57
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) 181

d'entreprendre des négociations et de procéder à des accords
étaient celles relatives à «des différends s’élevant soit entre des
États qui seront parties au nouveau Statut et d’autres États,
soit entre ces autres États ». Aucune négociation, aucun accord
de ce genre n'était nécessaire à propos des acceptations en cas
de différends lorsque les deux États devaient devenir parties au
Statut. Un État qui devenait partie au Statut cessait de faire
partie de la catégorie des «autres États » et aucune négociation
avec cet Etat n'était nécessaire. L'article 36, paragraphe 5, lui
devenait directement applicable.

+
* *

Le rapport définitif, que nous venons de citer littéralement, est
—- à notre avis — concluant en la matière. Toutefois, il importe
pour mieux comprendre le problème de donner quelques détails sur
l'historique de la rédaction de la disposition en question. En
particulier, il est utile d'attirer l'attention sur les rédactions
successives de l’article 37, qui était destiné à remplir un but général
analogue à celui du paragraphe 5 de l'article 36.

Le comité 1 de la commission IV, examinant le problème du
transfert à la présente Cour des dispositions des traités et conventions
en vigueur relatives au renvoi à la Cour permanente, adopta tout
d’abord, le 7 juin 1945, le texte suivant de l'article 37:

« Lorsqu'un traité ou convention en vigueur entre les parties
à ce Statut prévoit le renvoi à une juridiction que devait instituer
la Société des Nations, ou à la Cour permanente de Justice inter-
nationale créée par le protocole du 16 décembre 1920, amendé le
14 septembre 1929, l'affaire sera portée devant la Cour inter-
nationale de Justice. »

Toutefois, sur la recommandation du comité consultatif de
juristes de la Conférence de San Francisco, le comité 1 adopta le
14 juin 1945 un texte revisé, qui constitue l’article 37 du présent
Statut et qui est ainsi conçu:

«Lorsqu'un traité ou une convention en vigueur prévoit le
renvoi à une juridiction que devait instituer la Société des Nations
ou à la Cour permanente de Justice internationale, la Cour inter-
nationale de Justice constituera cette juridiction entre les parties
au présent Statut. »

Les considérations qui ont conduit à adopter la revision recom-
mandée sont exposées au compte rendu du comité 1 dans les termes
suivants:

«Le comité consultatif de juristes, après avoir examiné l’ar-
ticle 37, recommande quelques modifications d’après lesquelles un
traité ou convention en vigueur qui prévoit le renvoi d’une question
à une juridiction instituée par la Société des Nations ou à la Cour

58
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) 182

permanente de Justice internationale devrait être interprété par
les parties au présent Statut comme prévoyant ce renvoi à la
Cour internationale de Justice. L'article tel qu'il a d’abord été
approuvé par le comité ne prévoit cette interprétation que pour
les traités passés entre parties au présent Statut. Le comité est
d'avis qu’il serait opportun d'éliminer cette restriction puisque
l’article 37 du Statut s'applique maintenant à tous les traités; la
négociation d'un nouveau traité pour le renvoi d’une question à
la Cour sera donc inutile. » (Ibid., p. 462.)

Ainsi, il était clair, en ce qui était des parties au Statut, que ni
négociations ni accords supplémentaires n'étaient nécessaires. Les
négociations en vue d’un accord qui avaient été considérées tout
d’abord comme indispensables en ce qui concernait l’objet de l’ar-
ticle 37 étaient rendues inutiles par l’adoption pour l’article 37 d’une
formule — «constituera ... entre les parties au présent Statut »
—— qui était précisément la même que celle qui figure dans l’article 36,
paragraphe 5, au sujet des déclarations d’acceptation en vigueur.
Tout cela confirme l'opinion d’après laquelle le paragraphe 5 de
l'article 36 était destiné à s'appliquer à toutes les parties au Statut,
qu'il s’agit d’Etats signataires ou non signataires, sans qu’il fût
besoin de négociation en vue d’un accord spécial. Pour.les deux
dispositions, le consentement nécessaire est apporté par le fait
que l’État intéressé accepte d’être Membre des Nations Unies —
ce qui le fait devenir partie au Statut — et qu'il sengage formelle-
ment à observer les obligations de la Charte dont le Statut est une
partie intégrante.

*
* *

Le cas de la Thaïlande est directement pertinent à ]’égard de
la question à l’examen, comme à l'égard du prétendu effet de la
dissolution de la Cour permanente. Pour des raisons qui n’im-
portent pas ici, la Thaïlande n’a pas participé à la Conférence de
San Francisco. Le 3 mai 1940, elle a renouvelé sa déclaration
d'acceptation antérieure pour une période de dix ans. Elle n’est
devenue membre des Nations Unies que le 16 décembre 1946,
c’est-à-dire sept mois après la dissolution de la Cour permanente.
D'après la théorie qui exclut les Etats non participants de l’appli-
cation du paragraphe 5, la déclaration de la Thaïlande, faite en
1940 pour une durée de dix ans, serait devenue lettre morte à
la date de la dissolution de la Cour permanente, c’est-à-dire le
18 avril 1946. Tel n’a pas été l’avis de la Thaïlande. Elle s’est
considérée comme liée par sa déclaration de 1940. En conséquence,
elle n’a pas jugé nécessaire de prendre aucune disposition avant
l'expiration de toute la période de dix ans énoncée dans sa décla-
ration de 1940. À l'expiration de cette période, elle a renouvelé
son acceptation pour une nouvelle période de dix ans à partir du
3 mai 1950. D’après l'opinion qui limite l'application du para-

59
INCIDENT AERIEN (OPIN. DISSIDENTE COLLECTIVE) 183

graphe 5 aux Membres originaires des Nations Unies, l’attitude
du Goüvernement de la Thaïlande procédait d’une conception
erronée de la situation juridique. Toutefois, cette attitude reposait
sur une opinion qui n’a pas été contredite. Au surplus, il est
significatif que la mesure prise par la Thaïlande l'ait été indépen-
damment de toute controverse en cours. C’est une attitude qui,
eu égard à l'absence d’une pratique des États différente, se rap-
portant directement à la matière, présente un intérêt particulier.
Nous avons déjà mentionné l'analyse entreprise par le professeur
Hudson et confirmant que la Thaïlande — ainsi que quelques
autres Etats qui n'étaient pas Membres originaires des Nations
Unies — relevait du domaine des dispositions du paragraphe 5
de l’article 36.

À ce propos, il faut rappeler la théorie — qui soulève un important
problème d'interprétation — d’après laquelle on doit limiter l’objet
de l'article 36, paragraphe 5, aux Membres originaires des Nations
Unies, en raison des réalités en face desquelles se trouvaient les
États qui ont pris part à la Conférence de San Francisco et dont il
faut présumer qu’ils ont eu connaissance. On prétend qu’une limi-
tation en ce sens résulte implicitement de ce paragraphe pour le
motif que, si les Membres originaires pouvaient apprécier leur propre
situation telle qu’elle existait à l’époque et leur attitude à venir
al égard de la juridiction obligatoire de la Cour, ils étaient
tout à fait incapables de le faire en ce qui concernait les États
pouvant adhérer à l'avenir.

I nous est difficile de comprendre les conséquences que pourrait
avoir une incertitude quelconque sur la position de ces États dans
l'avenir en ce qui concerne la continuation, sur un pied d'égalité
avec les autres États déclarants, de leurs obligations aux termes de
leurs déclarations d'acceptation. On remarquera qu’en vertu de
l'article 93 de la Charte, ces Etats ne pouvaient ultérieurement
devenir parties au Statut sans le concours du Conseil de Sécurité
et de l’Assemblée générale.

Sans doute, la tâche de l’interprète ne doit pas se limiter à dégager
le sens littéral du seul texte d’une disposition. Lorsqu'un traité
n’est pas clair, la Cour a le droit et le devoir de tenir compte des
circonstances qui ont accompagné son adoption. Néanmoins, nous
estimons qu'il ne rentre pas dans le domaine de l'interprétation de
rédiger à nouveau un traité en y insérant des conditions extérieures,
en invoquant des réalités dont, prétend-on, les parties avaient pleine
connaissance et auxquelles elles étaient en mesure de donner effet
par une rédaction de la plus grande concision si, en fait, telle avait
été leur intention. Elles auraient pu le faire dans le cas actuel en
disant au paragraphe 5, au lieu de « dans les rapports entre parties
au présent Statut », «dans les rapports entre les Membres origi-

60
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) 184

naires des Nations Unies ». Elles n’en ont rien fait et, de toute
évidence, elles n’ont pas désiré le faire. Leur intention, ainsi qu'il
a été démontré au début de notre opinion, était de maintenir le
nombre maximum — et non pas minimum — de déclarations
existantes. Il est particulièrement légitime à ce propos d'attirer
l'attention sur le principe d'interprétation auquel la Cour a donné
une expression vigoureuse dans l'avis consultatif sur l’A cquisition
de la nationalité polonaise: « Le devoir de la Cour est nettement
tracé. Placée en présence d’un texte dont la clarté ne laisse rien à
désirer, elle est tenue de l’appliquer tel qu'il est, sans qu'elle ait à
se demander si d’autres dispositions auraient pu lui être ajoutées ou
substituées avec avantage. » (C. P. J.1., Séne B, n° 7, p. 20.)

Au surplus, en examinant de plus près les réalités en question,
on s'aperçoit que le problème auquel les auteurs du Statut avaient,
dit-on, à faire face existait à peine. Quels étaient les États dont la
situation incertaine et les intentions dans un lointain avenir impo-
saient de les écarter du domaine du paragraphe 5 de l’article 36 — non
pas par le procédé normal d’une exclusion directe, mais par la métho-
de indirecte du silence à propos d’une disposition par ailleurs conçue
en termes larges ? Le nombre de ces États était de neuf: la Bulgarie,
l’Estonie, la Finlande, l'Irlande, la Lettonie, le Portugal, la Suède,
la Suisse et la Thaïlande. Tous les autres États déclarants dont les
déclarations n'étaient pas expirées ont participé à la Conférence
de San Francisco et, par la suite, sont devenus Membres originaires
des Nations Unies. Quant aux neuf États énumérés plus haut, on
peut dire tout d’abord que leur position future sur la question
était sans pertinence si, contrairement à notre avis, la force obliga-
toire de leurs déclarations expirait en tout cas avec la dissolution
de la Cour permanente.

Toutefois, il est souhaitable d'examiner la prétendue incertitude
au sujet des neuf États mentionnés plus haut. En tout cas, pour
autant que la Cour dût en connaître judiciairement, la position de
l’Estonie et de la Lettonie ne posait pas de problème. Les déclara-
tions de l'Irlande, de la: Suède et de la Suisse devaient expirer sous
peu et, en fait, expirèrent avant que ces États ne fussent devenus
parties au Statut de la Cour internationale de Justice. Il restait
donc trois Etats — la Bulgarie, le Portugal et la Thaïlande — ‘dont
la position à venir aurait pu donner lieu à une incertitude. En ce
qui est de ces Etats, tout risque d'adhésion prématurée au Statut,
ou toute espèce d'incertitude, était pleinement prévu du fait que,
pour devenir parties au Statut, il leur fallait ou bien être admis aux
Nations Unies, ou bien se conformer aux conditions fixées par le
Conseil de Sécurité et par l’Assemblée générale, en application de
l’article 93 (2) de la Charte. A notre avis, il n’y a pas de place pour
une interprétation qui modifie les termes du paragraphe 5 et réduit
ses effets par référence à des réalités d’une portée aussi limitée.

61
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) 185

Ces considérations fournissent également une réponse à la théorie
— mentionnée par le conseil de la Bulgarie et confirmée par les
procès-verbaux de la Conférence de San Francisco — d’après laquelle
les rédacteurs de la Charte entendaient exclure les États ennemis
du bénéfice de l’accès immédiat à la nouvelle Cour. Mais cette
intention n’était pas de suivre une politique d’ostracisme perma-
nent. Comme le montrent les « dispositions transitoires de sécurité »
de l’article 107 de la Charte, l’intention était d'empêcher les Etats
ex-ennemis de faire obstacle aux mesures se rapportant à la liqui-
dation de la guerre. A cette fin, il n’est pas nécessaire de soutenir
la thèse beaucoup plus large, et d’ailleurs inexacte, d’après laquelle
l'application du paragraphe 5 était destinée à se limiter aux Membres
originaires des Nations Unies. Pour ce qui est de la Cour internatio-
nale de Justice, l’objet de l'exclusion des États ex-ennemis d’une
participation immédiate à la Cour était satisfait en posant que le
transfert des déclarations ne prendrait effet que dans les rapports
entre « parties au présent Statut » — condition qui ne pouvait être
remplie, le moment venu, sans le concours du Conseil de Sécurité
et de l’Assernblée générale. Toute idée qui aurait été retenue en
1945 d’un ostracisme permanent des Etats ennemis s’est trouvée
dépassée lorsqu’en 1947 les demandes d’admission d’un certain
nombre d’entre eux ont été examinées par le Conseil de Sécurité et
par l’Assemblée générale. A cette occasion, la raison avouée de
l'opposition de certains gouvernements à la demande de la Bulgarie
n'était pas qu’elle fût un État ex-ennemi mais, notamment, qu’elle
avait failli à remplir ses obligations, contractées en vertu du Traité
de paix de 1947, de respecter les droits de l’homme et les libertés
fondamentales. (Conseil deS écurité, Procés-verbaux officiels, deuxième
année, 1947, n° 81, p. 2132.)

a
* *

A ce propos, il faut mentionner la résolution 171 (II) adoptée par
l’Assemblée générale le 14 novembre 1947. Dans cette résolution
l'Assemblée générale «attire l'attention des Etats qui n'ont pas encore
accepté la juridiction obligatoire de la Cour internationale de Justice
conformément à l’article 36, paragraphes 2 et 5, du Statut de la
Cour, sur l'intérêt qu’il y a à ce que le plus grand nombre possible
d’Etats acceptent cette juridiction avec le moins de réserves possi-
ble » (Résolution 171 (1])). Les mots soulignés « qui n’ont pas encore
accepté » sont particulièrement intéressants. Ils indiquent qu’en
novembre 1947, aux yeux de l’Assemblée générale, l'effet du para-
graphe 5 n’était pas encore épuisé; d’après cette opinion, le para-
graphe 5 pouvait encore s'appliquer dans une certaine mesure,
nonobstant la dissolution de la Cour permanente. En fait, la Thai-
lande s’y est conformée lorsque le moment fut venu pour elle de
renouveler sa déclaration. On peut ajouter que cette partie de la
résolution est intéressante également en ce.qu’elle s’adresse non pas

62
{ .
INCIDENT AERIEN (OPIN. DISSIDENTE COLLECTIVE) 186

aux Membres des Nations Unies ou aux Etats Membres, mais aux:
États — ce qui indique qu'en cette matière les actes se référant
aux paragraphes 2 et 5 de l’article 36 n'étaient pas limités aux
Membres originaires ou même aux États alors Membres. Il ressort
clairement des termes de la résolution prise dans son ensemble,
ainsi que de la pratique générale des Nations Unies, qu’on a apporté
un soin particulier au choix de la terminologie 4 ce sujet — a
savoir, indiquer si une résolution s’adresse 4 un Etat, à un Etat
Membre ou à un signataire.

*
* *

Les considérations qui précèdent montrent qu’eu égard à sa
rédaction et à l'historique de son adoption aussi bien qu’aux
principes de droit international applicables, l'application du para-
graphe 5 de l’article 36 n’est pas limitée aux déclarations de ceux
des États qui avaient participé à la Conférence et étaient devenus
parties au Statut lors de l’entrée en vigueur de la Charte, le 24 oc-
tobre 1945. Il s’applique à toutes les déclarations faites en vertu
de l’article 36 du Statut de la Cour permanente et dont le délai
ratione temporis, conformément à leurs propres termes, n’était pas
expiré. Il s'applique à toutes les déclarations qui, leur durée n’ayant
pas expiré par échéance du terme, «are still in force » au moment
où l’État déclarant devient de son plein gré partie au nouveau
Statut. C’est pourquoi nous estimons ne pouvoir nous rallier à
l’arrêt de la Cour en tant qu’il adopte l’opinion que le paragraphe 5
de l’article 36 s'applique uniquement aux Membres originaires des
Nations Unies et, par conséquent, ne s’applique pas à la déclaration
bulgare de 1921. :

*
* *

Pour les raisons que nous avons indiquées, il ne nous est pas
possible d’accepter l'opinion que le paragraphe 5 de l’article 36 est
inapplicable a la Bulgarie. Nous ne pouvons accepter cette opinion
ni par référence au motif, invoqué par la Bulgarie, que la dissolution
de la Cour permanente a définitivement et irrévocablement retiré
toute force de droit à sa déclaration de 1921, ni par référence au
motif, non invoqué par la Bulgarie et non discuté par les Parties,
que le paragraphe 5 de l’article 36 s’applique uniquement aux
Membres originaires des Nations Unies. A notre avis, cette disposi-
tion du Statut s’applique clairement à la Bulgarie. En adhérant a
la Charte et en déclarant, en outre, formellement et expressément
son intention et sa détermination de respecter toutes les obligations
de la Charte — dont le Statut fait partie intégrante —, la Bulgarie
a donné son consentement à la juridiction de la Cour, telle qu’elle
est confirmée et maintenue par cette disposition.

63
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) 187

La juridiction de la Cour se fonde sur le consentement des États.
Ce principe est trop fermement établi dans la jurisprudence de la
Cour et dans le droit international général pour qu'il soit besoin de
le confirmer en invoquant les précédents, ou de quelque autre
maniére. L’autorité des précédents n’est pas discutable. Au surplus
ces précédents sont tout a fait sans pertinence dans le cas actuel.
Le consentement nécessaire a été donné par la Bulgarie lorsque, en
devenant Membre des Nations Unies, elle a accepté les obligations
de l’article 36, paragraphe 5, en même temps que les autres obliga-
tions résultant de’la Charte et du Statut. Nous ne prétendons
nullement qu’elle devrait, sans son consentement, étre considérée
comme liée par sa déclaration de 1921 à l’égard de la Cour inter-
nationale de Justice.

Si — comme telle est notre opinion en la présente affaire —
l'on considère que le paragraphe 5 de l’article 36, lorsqu’on l’inter-
prète conformément au sens ordinaire de ses termes et à son objet
évident, tel qu’il a été entendu par ses auteurs, est applicable
à la Bulgarie, le consentement de celle-ci est établi directement
par son adhésion à la Charte. Il n'était pas nécessaire que ce
consentement reçût encore une autre expression additionnelle.
Aucun consentement additionnel de ce genre n'était nécessaire au
regard des obligations nombreuses et plus importantes résultant
de la Charte, par lesquelles la Bulgarie s’est trouvée liée en devenant
Membre des Nations Unies. Nous ne pouvons accepter l'opinion
d’après laquelle les obligations de soumettre les différends au règle-
ment judiciaire sur la base du droit international sont si rigoureuses
et si exceptionnelles qu’elles requièrent un double consentement de
ce genre — en particulier à propos d’une disposition qui, loin de
créer une obligation nouvelle, soit quant au fond, soit quant à sa
durée, se limite au transfert à ce qui est essentiellement et indis-
cutablement un organe judiciaire identique, de déclarations exis-
tantes «pour la durée restant à courir d’après ces déclarations
et conformément à leurs termes». Il ne faut pas confondre le
sens et le but du paragraphe 5 de l’article 36 avec le paragraphe 2
du même article, qui incorpore le système de la disposition facul-
tative. Les deux paragraphes visent deux situations différentes. Le
paragraphe 5, quimaintient en vigueur les déclarations déjà faites,
opère automatiquement du fait que l’État déclarant devient partie
au Statut ; aucun consentement supplémentaire n’est nécessaire dans
cecas. Le paragraphe 2 exige un consentement expressément déclaré.

En conséquence, nous estimons qu'il est sans pertinence d’invo-
quer à ce propos le principe non contesté d’après lequel la juridic-
tion de la Cour doit invariablement se fonder sur le consentement
des parties et d’après lequel ce consentement ne saurait se présumer.
La nécessité du consentement ne saurait dégénérer en négation du
consentement ou, ce qui revient au même, en exigence d’un double
consentement, à savoir de la confirmation du consentement
déjà donné.

64
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) 188

Le comité de juristes de Washington, mentionné au début de la
présente opinion, a envisagé la nécessité d'assurer au moyen
d'une clause spéciale quelconque le maintien des déclarations
existantes. L'un de ses sous-comités a proposé que «la Conférence
de San Francisco devrait prévoir un accord spécial pour maintenir
ces acceptations en vigueur aux fins du présent Statut » (Conférence
des Nations Unies sur l’organisation internationale, vol. 14, p. 290).
A la Conférence de San Francisco, la disposition envisagée a pris
la forme du paragraphe 5 actuel de l’article 36. Il est difficile d’ima-
giner que, outre cette disposition, le paragraphe 5 ait envisagé la
nécessité d’un accord supplémentaire et plus spécifique.

*
* *

Nous devons maintenant rechercher si, indépendamment de.
l'interprétation des termes de l'article 36, paragraphe 5, il existe
quelque autre motif juridique faisant obstacle 4 son application
a la Bulgarie dans les circonstances de la présente affaire. En parti-
culier, eu égard à certaines considérations qui sont à la base de
Varrét de la Cour, il est nécessaire de rechercher si cette disposition,
dont le sens en soi ne donne lieu à aucun doute, peut s’appliquer
d’une maniére raisonnable. Peut-elle s’appliquer de cette maniére
en ce qui concerne une requête soumise à la Cour douze ans après
l'entrée en vigueur de la Charte et onze ans après la dissolution de la
Cour permanente et l'établissement de la Cour internationale de
Justice? Dans quelle mesure est-il exact de soutenir que c’est le
caractère raisonnable qui doit déterminer d’une manière décisive
l'interprétation à donner au paragraphe 5 de l’article 36, en ce sens
que si cette disposition n'était pas considérée comme destinée à
s'appliquer aux seuls Membres originaires des Nations Unies, on
courrait le risque que d’autres parties éventuelles au Statut soient
à même de se prévaloir du paragraphe 5 à une date future dérai-
sonnablement éloignée de celle de l'établissement de la Cour inter-
nationale de Justice?

En appliquant une disposition juridique, la Cour ne doit pas
ignorer les circonstances de fait pertinentes quant au critère du
caractère raisonnable. Ces faits, s’ils sont pertinents, peuvent
ruiner le recours introduit devant la Cour par le Gouvernement
demandeur, bien qu’il n’y ait rien dans le paragraphe 5 qui soit de
nature à faire échec à ce recours. Mais, à la suite d’une étude
approfondie, nous n'avons pu parvenir à la conclusion que pareilles
circonstances aient un poids suffisant, en l’espèce, pour aboutir à
priver l’État demandeur d’un recours auquel il aurait normalement
droit.

En ce qui concerne la durée d’application du paragraphe 5, il
semble résulter de cette disposition et des raisons qui ont motivé

65
INCIDENT AERIEN (OPIN. DISSIDENTE COLLECTIVE) 189

son adoption qu’elle était destinée à être transitoire. Sans aucun
doute, la notion même de transition contient une idée de limitation
dans le temps. Ainsi, il serait déraisonnable de prétendre que la
période de transition entre la Cour permanente et la Cour internatio-
nale doive durer cinquante ans. Cela serait aussi déraisonnable que
de prétendre qu'elle n’aurait dû durer que six mois, par exemple de
Ventrée en vigueur de la Charte en octobre 1945 a la dissolution
de la Cour permanente en avril 1946. La question relative à l’effet
de l'écoulement d’une période d’un demi-siècle peut être écartée,
car le caractère extravagant d’une réponse affirmative provient
dans une large mesure de l’exagération de la question même.

Il est conforme au principe et à la pratique éclairée d'appliquer
le critère du caractère raisonnable à l'interprétation des actes
internationaux; c’est un critère qui procède du devoir qu'ont
toujours les États d’agir de bonne foi. Toutefois, le critère du
caractère raisonnable doit lui-même s'appliquer d’une manière
raisonnable; il ne doit pas s ‘appliquer en invoquant des hypothèses
qui présentent elles-mêmes un caractère manifestement exagéré;
il ne doit pas s'appliquer en invoquant des exemples frisant l’ab-
surdité. Si un Etat invoque une disposition entièrement fondée
sur le traité douze ans après la date de son adoption, il est contraire
au véritable critère du caractère raisonnable de rejeter sa demande
pour le motif qu’il serait tout à fait déraisonnable que cet Etat
invoquat le traité cinquante ou cent ans après. Si la manière dont
un État invoque un traité dans un cas donné est raisonnable, il
est déraisonnable de suggérer que l'interprétation sur laquelle il
se fonde pourrait, dans des hypothèses extrêmes, aboutir à des
résultats déraisonnables. La Cour n’a pas à connaître d’une situation
se présentant en 1995. Elle a à connaître d’une situation qui s’est
produite en 1957, lorsque Israël a invoqué la compétence de la
Cour. Cette situation est fixée par l’entrée en vigueur de la Charte
et du Statut en 1945; par la demande d'admission aux Nations
Unies formulée par la Bulgarie en 1947; par les déclarations
solennelles faites en 1948, et répétées par la suite, par lesquelles
ce pays a accepté toutes les obligations de la Charte et du Statut;
et par son admission aux Nations Unies en 1955. Il est vrai que
la déclaration bulgare de 1921 est maintenant la dernière décla-
ration à laquelle s'appliquent les dispositions de l’article 36,
paragraphe 5. Mais ce n’est pas une raison valable de refuser de
lui donner effet. Les périodes en question ne sont que de douze ans
à partir de l'entrée en vigueur de la Charte et de deux ans à partir
de l’admission de la Bulgarie comme Membre des Nations Unies.
La jurisprudence internationale — y compris celle de la Cour
elle-même — offre des exemples d'application de dispositions de
traités conclus dans un passé plus lointain.

A aucun moment le Gouvernement bulgare n’a soutenu que la
déclaration de 1921 avait échappé à son attention — bien qu’il

66
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) 190

ait expliqué qu’il eût jugé inutile de prendre des mesures pour se
libérer, le cas échéant, de l’application de la déclaration.

*
* *

Il peut sembler à première vue singulier que la déclaration
bulgare de 1921, qui a cessé d’être applicable à l’égard de la Cour
permanente de Justice internationale lors de la dissolution de
celle-ci, doive être considérée comme ayant été « stel in force »
dix ans après l’entrée en vigueur de la Charte, lorsque la Bulgarie
est devenue Membre des Nations Unies et 2pso facto partie au
Statut de la Cour internationale. Toutefois, le retard avec lequel
elle a été admise résulte de circonstances extérieures. Eu égard
au véritable sens du membre de phrase « which are still in force »,
ce retard est sans pertinence quant a la question de l’applicabilité
de l’article 36, paragraphe 5. Il est clair que cette disposition
n'est soumise à aucune limite de temps. La Bulgarie a, pour la
première fois, demandé son admission en 1947. La situation
internationale a empêché qu’elle soit admise plus tôt et a retardé
son accession à la qualité de partie au nouveau Statut. C'est la
une cause extrinsèque qui ne saurait affecter la force de droit
de l’article 36, paragraphe 5. Si la Bulgarie était devenue Membre
des Nations Unies à la fin de 1946, en 1947 ou même en 1950,
les dispositions transitoires énoncées en termes clairs au para-
graphe 5 se seraient pleinement appliquées à ce pays. Nous recon-
naissons la possibilité de soutenir que, à partir de 1950, la tran-
sition pouvait être considérée comme terminée; qu'à cette date,
sauf les déclarations de durée indéterminée, pratiquement toutes
les déclarations visées par le paragraphe 5 étaient cadyques ou
avaient été remplacées par de nouvelles déclarations; et qu’il ne
s'agissait plus d’assurer la continuité de la Cour permanente. Dans
cette mesure, on peut soutenir sans exagération évidente qu’il
est déraisonnable de remettre le paragraphe 5 en application
après cette période.

D'un autre côté, il importe de ne pas exagérer le caractère
déraisonnable de la solution contraire. Il n’y a rien de manifes-
tement déraisonnable en soi à invoquer en 1956 la déclaration
bulgare de 1021 — déclaration qui, en 1945, avait potentiellement
reçu un nouveau bail de vie dans le Statut de la Cour et qui a
été confirmée par le fait que la Bulgarie est entrée aux Nations
Unies en 1955 et qu’au cours des années précédentes elle avait
affirmé à plusieurs reprises son intention d’être liée par les obliga-
tions qui en résulteraient. Au surplus — considération qui semble
être importante pour cet aspect de l'affaire — il nous semble
inadmissible qu’un État soit privé des droits qu’il tient d’un acte
international pour le motif que son but a été atteint de manière
substantielle, quoique non complète. En ce qui concerne cet État,
c’est son intérêt dans cet acte qui en constitue le but principal.

67

 
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) I9I

Peu importe à cet Etat — en l'espèce l’État demandeur — que
la plupart des autres parties ou toutes les autres parties en aient
déjà bénéficié ou s’en soient déjà prévalues. A moins que l'État
intéressé n’ait fait preuve de négligence ou de mauvaise foi dans

l'exercice de ses droits, il est fondé à s’attendre à ce qu'il soit
donné effet au traité.

*
* *

Pour des raisons analogues, il y a une objection évidente a
introduire dans l'interprétation du paragraphe 5 les facteurs
extrinséques que sont la dissolution de la Cour permanente et la
limitation de ce paragraphe aux signataires originaires de la
Charte et a justifier cette interprétation en affirmant que ses
conséquences correspondent à tout ce que les auteurs du Statut
pouvaient raisonnablement espérer réaliser. A notre avis, ce a
quoi on pouvait raisonnablement s'attendre ressort de l’inter-
prétation du paragraphe 5 conformément à ses termes, sans y
ajouter des considérations extrinsèques. Il est peu convaincant
de dire que l'interprétation ainsi adoptée en introduisant des
éléments extrinsèques n’a aujourd’hui pour résultat effectif que
d’exclure un petit nombre d’États — peut-être un seul — de
l’application de la disposition en question. On ne saurait négliger
le droit d’un Etat pour le motif que c’est celui d’un seul État.
Au surplus, ainsi que nous l'avons déjà dit, pour autant que les
rédacteurs du Statut aient pu le savoir, l'introduction dans le
paragraphe 5 de critères extrinsèques tels que la dissolution de
la Cour permanente, ou la nécessité d’être Membre originaire des
Nations Unies, aurait pu affecter un grand nombre d’Etats.

Et surtout, en jugeant de la manière raisonnable ou non dont
un Etat invoque les termes d’un acte international, on ne doit
pas perdre de vue la nature du droit invoqué. C’est pour la Cour
une chose que de rejeter, sur la base du critère du caractère
raisonnable, une demande de fond causant un tort injuste à des
intérêts importants de l’État défendeur ou les mettant en péril
par usage abusif d’un droit; c'en est une autre que de rejeter,
sur la base du critère du caractère raisonnable, une demande
fondée sur un acte valable et tendant à ce que le principal organe
judiciaire des Nations Unies tranche un litige sur la base du droit
international. On ne doit pas considérer qu’un Etat agit à tort
si, se fondant — même d’une manière rigide — sur un acte valable,
il demande à la Cour de faire usage de sa compétence pour admi-
nistrer le droit international. C’est seulement dans des circonstances
exceptionnelles qu'une demande fondée sur un traité valable et
visant l’exercice de la fonction principale de la Cour d’administrer
la justice sur la base du droit peut être considérée comme dérai-
sonnable. Ces circonstances exceptionnelles peuvent comprendre

68
INCIDENT AERIEN (OPIN. DISSIDENTE COLLECTIVE) 192

l’application de la règle de la prescription extinctive après une
période d’inaction prolongée de la part de l'État demandeur.
Aucun motif de cette sorte n’a été invoqué en l'espèce.

En matière de compétence, il est fondamental que seuls les
droits légitimes des parties peuvent constituer la base de la décision
de la Cour. À cet égard, nous nous estimons tenus de nous rallier à
la jurisprudence passée de la Cour, laquelle, tout en reconnaissant
constamment un caractère décisif à l’élément de consentement, a ap-
pliqué le critère du caractère raisonnable comme un motif d'affirmer
sa compétence, mais non de la décliner. Elle l’a fait, au début de
l’existence de la Cour permanente, lorsque, dans l'affaire des Conces-
sions Mavrommatis en Palestine, elle a estimé que sa compétence
n’était pas mise en échec par le fait que la négociation prescrite par
le Mandat avait eu lieu entre un Gouvernement et la partie privée
intéressée et non pas entre Gouvernements (C. P. J. I., Série À,
n° 2, pp. 13-15). Elle l’a fait à plusieurs reprises lorsqu'elle a
interprété le fait d’avoir consenti à sa compétence en vue de
décider s’il y avait violation d’une obligation internationale comme
constituant un consentement implicite à sa compétence en vue de
fixer une indemnité pour toute violation d'obligation internationale
(affaire relative à Certains intérêts allemands en Haute-Silésie
polonaise, C. P. J. I., Série A, n° 7, pp. 23 et 25; affaire du Détroit
de Corfou, C. I. J. Recueil 1949, p. 26). Elle a fréquemment agi
de la même manière lorsqu’elle a interprété l’attitude et l’argu-
mentation des parties comme constituant un consentement im-
plicite à sa compétence (Droits de minorités en Haute-Silésie polo-
naise, C. P. J. I., Série À, n° 15, pp. 23-24). Nous ne voyons
aucune raison pour que l’on s’écarte en la présente affaire de cette
pratique de la Cour.

Nous croyons nécessaire d'examiner une théorie qui, sans
que l'arrêt de la Cour en fasse état, n’en a pas moins pris une
certaine importance et qui porte sur l'interprétation du para-
graphe 5. On affirme que les termes du paragraphe 5 — « pour la
durée restant à courir d’après ces déclarations » — impliquent
que ce paragraphe vise uniquement les déclarations stipulant une
limite à la durée de leur validité et qu’il ne couvre par conséquent
pas les déclarations dont la durée, comme c'est le cas pour la
Bulgarie, n’est pas nettement limitée dans le temps. Bien que
cette thèse n'ait figuré ni dans les plaidoiries ni dans les conclusions
de la Bulgarie, elle a trouvé quelque place dans ses exceptions
préliminaires écrites. Du point de vue de la pure logique concep-
tuelle — car c’est là la base de l’argument — la formule de la
fin du paragraphe, qui vient d'être citée, peut s'étendre aux

69
INCIDENT AERIEN (OPIN. DISSIDENTE COLLECTIVE) 193

déclarations de durée indéterminée, car, en bonne logique, celles-ci
ont encore à courir pour la période indéterminée de leur durée.
Il nous semble pourtant que ces mots ne peuvent avoir qu’un
sens, à savoir celui qui résulte du but évident qu'ils se proposent;
on ne saurait présumer qu’en prévoyant le transfert à la présente
Cour des déclarations existantes, le Statut aurait envisagé de les
faire continuer quelle que fût la période qui leur restait à courir.
Elles devaient être maintenues «pour la durée restant à courir
d’après ces déclarations et conformément à leurs termes ». Si l’on
avait eu l'intention d’exclure du domaine du paragraphe 5 les
déclarations de durée illimitée, cette intention aurait pu s’ex-
primer par l'addition à la fin du paragraphe d’une simple formule:
«la présente disposition ne s’applique pas aux déclarations qui
ne contiennent pas de limite de durée ».

Il n’y a rien de plus à dire sur cet argument, si ce n’est pour
attirer l'attention sur ses conséquences. En 1945, il aurait eu pour
résultat de réduire de moitié le nombre des États visés par ailleurs
par une disposition destinée à assurer le maintien de la juridiction
existante de la Cour. Il aurait éliminé les déclarations ne contenant
aucune clause de dénonciation, ainsi que les déclarations qui, tout
en ayant prévu originellement la possibilité d’une dénonciation,
s'étaient, conformément à leurs termes, transformées en déclara-
tions sans limite de durée. Ce dernier cas était celui des décla-
rations d’un grand nombre d’États, telles que celles du Royaume-
Uni et de l'Iran, qui, bien que faites initialement pour un nombre
fixe d'années, contenaient une clause d’après laquelle, après cette
période, elles devaient courir pour une durée illimitée, jusqu’à
leur dénonciation. Après l'expiration de la période initiale, la durée
de ces déclarations était indéterminée. D’après la théorie dont
nous traitons ici, elles auraient dû être considérées, elles aussi,
comme étant restées en dehors du domaine du paragraphe 5 et
comme s'étant par conséquent éteintes par suite de la dissolution
de la Cour permanente. Ainsi, la déclaration iranienne du 2 octobre
1930 avait été faite pour une durée de six ans et, à l'expiration
de ce délai, jusqu’à notification de son abrogation. Si l’inter-
prétation tendant à exclure les déclarations de durée illimitée du
domaine du paragraphe 5 était exacte, la déclaration iranienne
n’était plus valable lorsque, le 26 mai 1951, le Gouvernement du
Royaume-Uni a déposé auprès de la présente Cour une requête
invoquant ladite déclaration en l'affaire de l Anglo-Ivanian Ol Co.
Pareil motif de nullité n’a été ni invoqué par le Gouvernement
iranien ni retenu par la Cour.

Au surplus, si elle avait été adoptée par la Cour dans la présente
affaire, l'interprétation invoquée aurait eu pour résultat d'annuler,
à dater de l'arrêt de Ja Cour, les déclarations existantes d’un
certain nombre d’Etats — tels que la Colombie, Haïti, le Nicaragua
et l’Uruguay.

70
INCIDENT AÉRIEN (OPIN. DISSIDENTE COLLECTIVE) IQ4

Il est difficile de comprendre la ratio legis d’une telle disposition
exprimée de façon si inattendue par un détour verbal. Il est peu
probable que les auteurs du Statut aient profité de l’occasion
qu'ils avaient de maintenir la juridiction de la Cour pour libérer
quatorze États de ce qu’on a appelé le poids déraisonnable des
déclarations de durée illimitée et pour réduire de moitié le nombre
des déclarations qui, sans cela, eussent été naturellement visées
par le paragraphe 5.

Il est à noter qu’écarter du domaine d’application du para-
graphe 5 les déclarations qui, en leur forme ou en substance, sont
d’une durée illimitée, ainsi que celles des Etats qui n’ont pas
participé à la Conférence de San Francisco, aurait pour effet de
réduire 4 sept le nombre des déclarations visées par ce paragraphe.
Il s’agirait des déclarations de l’Argentine, de la Belgique, de la
Bolivie, du Brésil, du Danemark, des Pays-Bas et de la Norvége.
Cela ne semble pas constituer une interprétation acceptable d’une
disposition destinée 4 maintenir la juridiction de la Cour perma-
nente à titre de compromis substantiel entre la juridiction obliga-
toire et la juridiction volontaire de la Cour.

Pour les raisons qui précèdent, nous sommes d'avis que la
première exception préliminaire de la Bulgarie doit être rejetée
et que la Cour aurait dû procéder à l’examen des autres exceptions
préliminaires et se prononcer sur celles-ci.

(Signé) Hersch LAUTERPACHT.
(Signé) WELLINGTON Koo.
{Signé) Percy C. SPENDER.
